Exhibit 10.3

RESOURCE INNOVATION OFFICE REIT, INC.

SECOND AMENDED & RESTATED

DEALER MANAGER AGREEMENT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   1.    Description of Shares.      1    2.    Representations,
Warranties and Agreements of the Company.      2    3.    Grant of Authority to
the Dealer Manager.      3    4.    Compensation and Fees.      4    5.   
Conditions to the Dealer Manager’s Obligations.      8    6.    Covenants of the
Company.      9    7.    Representations and Warranties of the Dealer Manager.
     10    8.    Covenants of the Dealer Manager.      11    9.   
Indemnification.      14    10.    Contribution.      17    11.   
Representations and Agreements to Survive Delivery.      18    12.   
Termination.      18    13.    Notices.      19    14.    Format of
Checks/Escrow Agent.      19    15.    Transmittal Procedures.      20    16.   
Parties; Assignment.      21    17.    Relationship.      21    18.    Effective
Date.      21    19.    Entire Agreement.      21    20.    Complaints.      21
   21.    Privacy.      21    22.    Severability.      22    23.    Applicable
Law; Venue.      22    24.    Attorneys’ Fees.      22    25.    Counterparts.
     22    26.    Absence of Fiduciary Relationships.      22    27.   
Acceptance.      22   

Exhibit A – Form of Selected Dealer Agreement

Exhibit B – Form of Placement Agreement



--------------------------------------------------------------------------------

RE: RESOURCE INNOVATION OFFICE REIT, INC.

Resource Securities, Inc.

1845 Walnut Street, 18th Floor

Philadelphia, Pennsylvania 19103

Ladies and Gentlemen:

The undersigned, Resource Innovation Office REIT, Inc. (the “Company”), a
Maryland corporation, is conducting a public offering (the “Offering”) of up to
$1,100,000,000 of shares of its common stock, $0.01 par value per share, in any
combination of the following two classes of common stock: Class A and Class T
(individually, the “Class A Shares” and the “Class T Shares” and collectively
the “Shares”), of which up to $100,000,000 of shares are intended to be offered
pursuant to the Company’s distribution reinvestment plan (“DRP”). The Company
desires for Resource Securities, Inc. (the “Dealer Manager”), to act as its
Dealer Manager in connection with the offer and sale of the Shares to the public
in the Offering. In connection with the sales of Shares, the Company hereby
confirms the terms of this Second Amended & Restated Dealer Manager Agreement
(this “Agreement”), dated and effective as of March 23, 2016, with you, as
Dealer Manager, as follows. The Company reserves the right to reallocate between
the DRP and the primary offering. This Agreement amends and restates in its
entirety the Dealer Manager Agreement dated June 1, 2015, as amended by
Amendment No. 1 dated December 31, 2015, between you, the Company and Resource
Real Estate, Inc.

1. Description of Shares. Except as described in the Prospectus (as defined
below) or in Section 4 hereof, the Class A Shares and the Class T Shares are to
be sold at a per share cash price as follows (unless otherwise disclosed in the
Prospectus):

Class A Shares

 

Distribution Channel

   Primary Offering
Shares      DRP
Shares  

Sales through a Dealer earning transaction-based compensation

   $ 10.00       $ 9.60   

Sales through all other distribution channels as discussed in the Prospectus

   $ 9.30       $ 9.60   

Class T Shares

 

Distribution Channel

   Primary Offering
Shares      DRP
Shares  

Sales through a Dealer earning transaction-based compensation

   $ 9.47       $ 9.09   

Sales through all other distribution channels as discussed in the Prospectus

   $ 9.47       $ 9.09   

The Company will be required to publish an estimated value per share for each
class of Shares based on its net asset value (“NAV”) within 150 days following
the second anniversary of the date the Minimum Offering is reached (as defined
in Section 4(h) hereof) (the “NAV pricing date”). Following the NAV pricing
date, the Company will publish an updated estimated value per Class A Share and
Class T Share on at least an annual basis. In the event the Company determines
its NAV during the period of this Offering, the Company will adjust the offering
price per Class A Share and Class T Share as described in the Prospectus and
reflect the updated offering price per share in a supplement to the Prospectus.



--------------------------------------------------------------------------------

2. Representations, Warranties and Agreements of the Company. The Company
represents and warrants to and agrees with Dealer Manager that:

(a) Registration Statement and Prospectus. The Company has prepared and filed
with the Securities and Exchange Commission (the “SEC”) a registration statement
(Registration No. 333-201842) that has become effective for the registration of
the Shares under the Securities Act of 1933, as amended (the “Securities Act”),
and the applicable rules and regulations (the “Securities Act Rules and
Regulations”) of the SEC promulgated thereunder. Copies of such registration
statement as initially filed and each amendment thereto have been or will be
delivered to the Dealer Manager. The registration statement and the prospectus
contained therein, as finally amended at the effective date of the registration
statement (the “Effective Date”), are respectively hereinafter referred to as
the “Registration Statement” and the “Prospectus,” except that if the Company
files a prospectus or prospectus supplement pursuant to Rule 424(b) under the
Securities Act, or if the Company files a post-effective amendment to the
Registration Statement, the term “Prospectus” includes the prospectus filed
pursuant to Rule 424(b) or the prospectus included in such post-effective
amendment. The term “Preliminary Prospectus” as used herein shall mean a
preliminary prospectus related to the Shares as contemplated by Rule 430 or Rule
430A of the Securities Act Rules and Regulations included at any time as part of
the Registration Statement. If a separate registration statement is filed and
becomes effective solely with respect to shares of the Company’s common stock
offered pursuant to the DRP, the terms “Registration Statement” and “Prospectus”
shall also refer to such registration statement and prospectus contained therein
from and after the date of effectiveness of such registration statement, as such
registration statement and prospectus may be amended or supplemented from time
to time.

(b) Compliance with the Federal Securities Laws. On (i) the Effective Date, (ii)
the date of the Prospectus and (iii) the date any post-effective amendment to
the Registration Statement becomes effective or any amendment or supplement to
the Prospectus is filed with the SEC, the Registration Statement, the Prospectus
and any amendments or supplements thereto, as applicable, have complied, and
will comply, in all material respects, with the Securities Act, the Securities
Act Rules and Regulations, the Exchange Act and the rules and regulations
promulgated thereunder (the “Exchange Act Rules and Regulations”). On the
Effective Date, the Registration Statement did not or will not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading. On the
date of the Prospectus, as amended or supplemented, as applicable, the
Prospectus did not and will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading; provided, however, that the foregoing provisions
of this Section 2(b) will not extend to any statements contained in or omitted
from the Registration Statement or the Prospectus that are primarily within the
knowledge of the Dealer Manager or any of the Dealers (as defined below) and are
based upon written information furnished to the Company by the Dealer Manager
expressly for use in the Registration Statement or Prospectus.

(c) Securities Matters. No order preventing or suspending the use of any
Preliminary Prospectus or the Prospectus has been issued and no proceedings for
that purpose are pending, threatened or, to the knowledge of the Company,
contemplated by the SEC; and, to the knowledge of the Company, no order
suspending the offering of the Shares in any jurisdiction has been issued and no
proceedings for that purpose have been instituted or threatened or are
contemplated.

(d) Authorization of Shares. The Shares have been duly authorized and, when
issued and sold as contemplated by the Prospectus and the Company’s charter, as
amended and supplemented, and upon payment therefor as provided in the
Prospectus and this Agreement, the Shares will be validly issued, fully paid and
nonassessable and will conform to the description thereof contained in the
Prospectus.

 

- 2 -



--------------------------------------------------------------------------------

(e) Company Status. The Company was duly formed under the laws of the State of
Maryland and validly exists as a corporation in good standing under the laws of
Maryland, with full power and authority to enter into this Agreement, carry out
its obligations hereunder, own its properties and conduct its business as
described in the Prospectus.

(f) Use of Funds. The Company intends to use the funds received from the sale of
the Shares as set forth in the Prospectus.

(g) Authorization of Agreement. The Company has full legal right, power and
authority to enter into this Agreement and to perform the transactions
contemplated hereby, except to the extent that the enforceability of the
indemnity and contribution provisions contained in Sections 9 and 10 of this
Agreement, respectively, may be limited under applicable securities laws and to
the extent that the enforceability of this Agreement may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws that
affect creditors’ rights generally or by equitable principles relating to the
availability of remedies.

The execution and delivery of this Agreement, the consummation of the
transactions contemplated herein and compliance with the terms of this Agreement
by the Company do not and will not conflict with, or result in a breach of any
of the terms and provisions of, or constitute a default under (i) any of the
Company’s organizational documents; (ii) any contract, indenture, mortgage, deed
of trust, voting trust, note, lease or other agreement or instrument to which
the Company is a party or by which the Company or any of its properties is
bound; or (iii) any rule or regulation, writ, statute, injunction or decree of
any government, governmental instrumentality or court, domestic or foreign,
having jurisdiction over the Company or any of its properties, except to the
extent that the enforceability of the indemnity and contribution provisions
contained in Sections 9 and 10 of this Agreement, respectively, may be limited
under applicable securities law and to the extent that the enforceability of
this Agreement may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws that affect creditors’ rights generally or by
equitable principles relating to the availability of remedies.

No consent, approval, authorization or other order of any governmental authority
is required in connection with the execution or delivery by the Company of this
Agreement or the issuance and sale by the Company of the Shares, except as may
be required under the Securities Act and the Securities Act Rules and
Regulations, by the Financial Industry Regulatory Authority (“FINRA”) or under
applicable securities laws.

3. Grant of Authority to the Dealer Manager.

(a) Principal Distributor. Based on the representations and warranties contained
in this Agreement, and subject to the terms and conditions set forth in this
Agreement, the Company hereby appoints the Dealer Manager as its agent and
principal distributor during the Offering Period (as defined in Section 3(b)) to
solicit, on a “best efforts” basis, purchasers for the Shares for cash through
the distribution channels contemplated herein and in the Prospectus, including
the sale of Shares for cash directly to clients and customers identified by the
Company on the terms and conditions stated herein and in the Prospectus.

(b) The Offering Period. The “Offering Period” shall mean that period during
which Shares may be offered for sale, commencing on the Effective Date of the
Registration Statement (but in no event prior to the Effective Date of the
Registration Statement), during which period offers and sales

 

- 3 -



--------------------------------------------------------------------------------

of the Shares shall occur continuously in the jurisdictions in which the Shares
are registered or qualified or exempt from registration (as confirmed in writing
by the Company to the Dealer Manager) unless and until the Offering is
terminated, provided that the Dealer Manager and the Dealers will suspend or
terminate offering Shares upon request of the Company at any time and will
resume offering Shares upon subsequent request of the Company. The Offering
Period shall in all events terminate upon the sale of all of the Shares. Upon
termination of the Offering Period, the Dealer Manager’s appointment and this
Agreement shall terminate without obligation on the part of the Dealer Manager
or the Company except as set forth in this Agreement.

(c) Best Efforts and Formation of Selling Group. Dealer Manager agrees to use
its best efforts to effect sales of the Shares on the terms and conditions
described herein and in the Prospectus and to form and manage a selling group
composed of participating broker-dealers (the “Dealers”), each of which shall:
(i) be registered with the SEC, a member of FINRA, and duly licensed or
registered by the regulatory authorities in the jurisdictions in which they will
offer and sale Shares, (ii) have been previously approved by the Company (such
approval not to be unreasonably withheld or delayed), and (iii) enter into a
“Selected Dealer Agreement” in substantially the form attached to this Agreement
as Exhibit A. The Company shall have the right to approve any material
modifications or addendums to the form of the Selected Dealer Agreement.

(d) Subscription Documents. Each person desiring to purchase Shares through the
Dealer Manager, or any other Dealer, will be required to complete and execute
the subscription documents described in the Prospectus.

(e) Completed Sale. A sale of a Share shall be deemed by the Company to be
completed if and only if (i) the Dealer Manager has received a properly
completed and executed subscription agreement (“Subscription Agreement”),
together with payment of the full purchase price of each purchased Share, from
an investor who satisfies the applicable suitability standards and minimum
purchase requirements set forth in the Registration Statement as determined by
the Dealer, or the Dealer Manager, as applicable, in accordance with the
provisions of this Agreement, (ii) the Company has accepted such subscription,
and (iii) such investor has been admitted as a stockholder of the Company. In
addition, no sale of Shares shall be completed until at least five (5) business
days after the date on which the subscriber receives a copy of the Prospectus.
The Dealer Manager hereby acknowledges and agrees that the Company, in its sole
and absolute discretion, may accept or reject any subscription, in whole or in
part, for any reason whatsoever or no reason, and no commission or dealer
manager fee will be paid to the Dealer Manager with respect to that portion of
any subscription that is rejected.

4. Compensation and Fees.

(a) Dealer Manager Fee.

Class A Shares

Except as may be provided in the “Plan of Distribution” section of the
Prospectus, which may be amended and supplemented from time to time, the Dealer
Manager shall receive the following compensation from the Company, based on each
Class A Share sold by the Dealer Manager or the Dealers to investors in the
Company whose subscriptions for Shares are accepted by the Company:

 

- 4 -



--------------------------------------------------------------------------------

     Dealer Manager Fee  

Distribution Channel

   Primary
Offering
Shares     DRP Shares  

Sales through a Dealer earning transaction-based compensation

     3.0 %      0.0 % 

Sales through all other distribution channels as described in the Prospectus

     3.0 %      0.0 % 

Class T Shares

Except as may be provided in the “Plan of Distribution” section of the
Prospectus, which may be amended and supplemented from time to time, the Dealer
Manager shall receive the following compensation from the Company, based on each
Class T Share sold by the Dealer Manager or the Dealers to investors in the
Company whose subscriptions for Shares are accepted by the Company:

 

     Dealer Manager Fee  

Distribution Channel

   Primary
Offering
Shares     DRP Shares  

Sales through a Dealer earning transaction-based compensation

     3.0 %      0.0 % 

Sales through all other distribution channels as described in the Prospectus

     3.0 %      0.0 % 

(b) Selling Commissions.

Class A Shares

Except as may be provided in the “Plan of Distribution” section of the
Prospectus, which may be amended and supplemented from time to time, the Dealer
Manager shall receive the following selling commissions from the Company based
on each Class A Share sold by the Dealer Manager or the Dealers to investors in
the Company whose subscriptions for Shares are accepted by the Company:

 

     Selling Commissions  

Distribution Channel

   Primary
Offering
Shares     DRP Shares  

Sales through a Dealer earning transaction-based compensation

     7.0 %      0.0 % 

Sales through all other distribution channels as described in the Prospectus

     0.0 %      0.0 % 

Except as set forth herein or in the “Plan of Distribution” section of the
Prospectus (as amended and supplemented), the Dealer Manager will reallow all of
its selling commissions attributable to a Dealer.

Class T Shares

Except as may be provided in the “Plan of Distribution” section of the
Prospectus, which may be amended and supplemented from time to time, the Dealer
Manager shall receive the following selling commissions from the Company based
on each Class T Share sold by the Dealer Manager or the Dealers to investors in
the Company whose subscriptions for Shares are accepted by the Company:

 

- 5 -



--------------------------------------------------------------------------------

     Selling Commissions  

Distribution Channel

   Primary
Offering
Shares     DRP Shares  

Sales through a Dealer earning transaction-based compensation

     2.0 %      0.0 % 

Sales through all other distribution channels as described in the Prospectus

     2.0 %      0.0 % 

Except as set forth herein or in the “Plan of Distribution” section of the
Prospectus (as amended and supplemented), the Dealer Manager will reallow all of
its selling commissions attributable to a Dealer.

(c) Distribution and Shareholder Servicing Fee. Each outstanding Class T Share
sold in the primary Offering will be subject to a distribution and shareholder
servicing fee payable by the Company to the Dealer Manager for five years from
the date on which such share is issued for services and expenses related to the
marketing, sale and distribution of such shares and for providing shareholder
services. The annual distribution and shareholder servicing fee of 1.0% of the
purchase price per Class T Share (or, once reported, the NAV per Class T Share)
will accrue daily as provided in the “Description of Shares” section of the
Prospectus and will be paid monthly in arrears. The Dealer Manager will reallow
the distribution and shareholder servicing fee to the Dealer who initially sold
the Class T Shares giving rise to such distribution and shareholder servicing
fees, provided that, if the Dealer Manager is notified that the Dealer who sold
such Class T Shares is no longer the broker-dealer of record with respect to
such Class T Shares, then such Dealer’s entitlement to the distribution and
shareholder servicing fees related to such Class T Shares shall cease, and such
Dealer shall not receive the distribution and shareholder servicing fee for any
portion of the month in which such Dealer is not the broker-dealer of record on
the last day of the month. Thereafter, such distribution and shareholder
servicing fee may be reallowed by the Dealer Manager to the then-current
broker-dealer of record of the Class T Shares, if any, if such broker-dealer of
record has entered into a Selected Dealer Agreement or similar servicing
agreement with the Dealer Manager that provides for such reallowance. The Dealer
Manager may also reallow some or all of the distribution and shareholder
servicing fee to other broker-dealers who provide services with respect to the
Class T Shares pursuant to a servicing agreement with the Dealer Manager to the
extent that such servicing agreement provides for such reallowance, all in
accordance with the terms of such servicing agreement. In this regard, all
determinations will be made by the Dealer Manager in good faith in its sole
discretion.

Notwithstanding anything to the contrary herein, the Company will cease paying
the distribution and shareholder servicing fee with respect to all Class T
Shares sold in the Offering at the earliest of: (i) the date at which, in the
aggregate, underwriting compensation from all sources, including the
distribution and shareholder servicing fee, equals 10% of the gross proceeds
from the primary Offering (i.e. excluding proceeds from sales pursuant to the
DRP); (ii) the date on which the Company lists the Shares on a national
securities exchange; and (iii) the date of a merger or other extraordinary
transaction in which the Company is a party and in which the Shares are
exchanged for cash or other securities.

Class T Shares issued under the DRP will not be subject to the distribution and
shareholder servicing fee.

In no event shall the total aggregate underwriting compensation payable to the
Dealer Manager and any Dealers participating in the Offering, including, but not
limited to selling commissions, dealer manager fees and distribution and
shareholder servicing fees, exceed ten percent (10.0%) of the gross offering
proceeds from the primary Offering in the aggregate.

 

- 6 -



--------------------------------------------------------------------------------

(d) Reduced Selling Commissions. Upon the terms set forth in the Prospectus,
reduced selling commissions will be paid to the Dealer Manager and reduced per
share selling prices shall be recovered on large transactions of Class A Shares
and Class T Shares in accordance with the following tables, which may be amended
and supplemented by the Prospectus:

Class A Shares

 

Dollar Volume

Shares Purchased

   Selling Commission     Price Per
Share to
Investor(1)  

$2,500 to $500,000

     7.0 %    $ 10.00   

500,001 to 1,000,000

     6.0        9.90   

1,000,001 to 2,000,000

     5.0        9.80   

2,000,001 to 3,000,000

     4.0        9.70   

3,000,000 and above

     3.0        9.60   

 

(1) Following the NAV pricing date, the percentage discounts on selling
commissions will be applied to the adjusted per share purchase price.

Class T Shares

 

Dollar Volume

Shares Purchased

   Selling Commission     Price Per
Share to
Investor(1)  

$2,500 to $1,000,000

     2.0 %    $ 9.47   

1,000,001 and above

     1.0        9.38   

 

(1)  Following the NAV pricing date, the percentage discounts on selling
commissions will be applied to the adjusted per share purchase price.

The reduced selling price and selling commission will apply to the entire
purchase of Class A Shares or Class T Shares. Until the NAV pricing date, all
commission rates and dealer manager fees are calculated assuming a price per
Class A Share of $10.00 and a price per Class T Share of $9.47. For example, a
purchase of 250,000 Class A Shares in a single transaction would result in a
purchase price of $2,425,000 ($9.70 per share), selling commissions of $97,000
and dealer manager fees of $72,750.

(e) Discounted “Family and Friends” Sales. As described in the Prospectus, the
Dealer Manager agrees to sell up to 5% of the Class A Shares in the primary
Offering to persons identified by the Company pursuant to the Company’s “friends
and family” program. Until the NAV pricing date, the officers, directors and
affiliates of the Company and investors designated by the Company as buying
under the “friends and family” program may subscribe to Class A Shares for a
subscription price of $9.00, reflecting that selling commissions in the amount
of $0.70 per share and the dealer manager fee in the amount of $0.30 per share
will not be payable in connection with these purchases. Following the NAV
pricing date, a similar discount will be applied to the new per share public
offering price of Class A Shares. The Dealer Manager agrees to work together
with the Company to implement this program and to execute sales under the
program according to the procedures agreed upon by the Dealer Manager and the
Company.

(f) Discounted Dealer Sales. In addition, as described in the Prospectus, the
Dealer Manager may sell Class A Shares to Dealers, their retirement plans, their
representatives and the family members, IRAs and the qualified plans of their
representatives, prior to the NAV pricing date, at a purchase price of $9.30 per
share, reflecting that selling commissions in the amount of $0.70 per share

 

- 7 -



--------------------------------------------------------------------------------

will not be payable in consideration of the services rendered by such Dealers
and representatives in the Offering. Following the NAV pricing date, a similar
discount will be applied to the new per share public offering price. For
purposes of this discount, a family member includes such person’s spouse,
parent, child, sibling, mother- or father-in-law, son- or daughter-in law or
brother- or sister-in-law.

(g) Payment of Expenses and Fees. The Company will also reimburse the Dealer
Manager for all items of underwriting compensation referenced in the Prospectus,
if any, to the extent the Prospectus indicates that they will be paid by the
Company, provided that (i) total underwriting compensation may not exceed 10% of
gross proceeds from the Offering (excluding proceeds from the offering of Shares
pursuant to the DRP), and (ii) total organization and offering expenses, when
added to total underwriting compensation, may not exceed 15% of gross proceeds
from the Offering. In accordance with FINRA Rule 2310, the Company shall also
pay directly or reimburse the Dealer Manager for bona fide invoiced due
diligence expenses of the Dealers and non-participating broker dealers, subject
to the cap on organization and offering expenses described above.

(h) Minimum Offering. Notwithstanding the foregoing, no commissions, payments or
amounts whatsoever will be paid to the Dealer Manager under this Section 4
unless or until the Company has raised a minimum of $2,000,000 in subscription
funds from any combination of sales of Class A Shares and Class T Shares,
including subscriptions received from the Company’s directors, officers and
advisor and their respective affiliates (the “Minimum Offering”). Until the
Minimum Offering is reached, investments will be held in escrow. If the Minimum
Offering is not reached within the time period specified in the Prospectus,
investments will be returned to the investors in accordance with the Prospectus.
Furthermore, until the Company raises $50 million in the Offering from persons
not affiliated with the Company or its advisor (the “Pennsylvania Minimum”),
investments from Pennsylvania investors will be held in a separate escrow and no
commissions, payments or amounts whatsoever will be paid thereon to the Dealer
Manager under this Section 4 unless and until the Pennsylvania Minimum has been
reached, and then only with respect to such investments from Pennsylvania
investors as are released to the Company from such escrow. Similarly, no
commissions, payments or amounts whatsoever will be paid to the Dealer Manager
with respect to sales of Shares to residents of any other state that has imposed
a minimum offering amount higher than the Minimum Offering (a “State-Required
Minimum Offering”) unless or until the gross proceeds of the Shares sold in the
Offering (including sales made to residents of other jurisdictions) have reached
a minimum of the applicable State-Required Minimum Offering and are disbursed to
the Company from escrow. Until the applicable State-Required Minimum Offering is
reached, investments from residents of that state will be held in escrow. If the
applicable State-Required Minimum Offering is not obtained prior to the
termination of the Offering, the investments from residents of that state will
be promptly returned to them in accordance with the Prospectus.

(i) Payment to Dealers. The Company will not be liable or responsible to any
Dealer for direct payment of commissions to such Dealer; it is the sole and
exclusive responsibility of the Dealer Manager for payment of commissions to
Dealers. Notwithstanding the above, at its discretion, the Company may act as
agent of the Dealer Manager by making direct payment of commissions to such
Dealers without incurring any liability therefor.

5. Conditions to the Dealer Manager’s Obligations. The Dealer Manager’s
obligations hereunder shall be subject to the following terms and conditions,
and if all such conditions are not satisfied or waived by the Dealer Manager on
or before the initial Effective Date or at any time thereafter until the
Termination Date, then no funds shall be released (i) from the Escrow Account if
the Dealer Manager provides notice to this effect to the Company and the Escrow
Agent, and (ii) from the designated deposit account in the name of the Company
at UMB Bank, N.A. if the Dealer Manager provides notice to this effect to the
Company and UMB Bank, N.A.

 

- 8 -



--------------------------------------------------------------------------------

(a) The representations and warranties on the part of the Company contained in
this Agreement shall be true and correct in all material respects and the
Company shall have complied with its covenants, agreements and obligations
contained in this Agreement in all material respects.

(b) The Registration Statement shall have become effective and no stop order
suspending the effectiveness of the Registration Statement shall have been
issued by the SEC and, to the best knowledge of the Company, no proceedings for
that purpose shall have been instituted by the SEC; and any request by the SEC
for additional information (to be included in the Registration Statement or
Prospectus or otherwise) shall have been complied with to the reasonable
satisfaction of the Dealer Manager.

6. Covenants of the Company. The Company covenants and agrees with the Dealer
Manager that:

(a) Copies of Registration Statement and Prospectus. The Company will, at no
expense to the Dealer Manager, furnish the Dealer Manager with such number of
printed copies of the Registration Statement, including all amendments and
exhibits thereto, and the Prospectus and all amendments or supplements thereto,
which are declared effective by the SEC, if applicable, as the Dealer Manager
may reasonably request. The Company will similarly furnish to the Dealer Manager
and others designated by the Dealer Manager as many copies as the Dealer Manager
may reasonably request in connection with the offering of the Shares of: (i) the
Prospectus, including any amendments and supplements thereto and (ii) this
Agreement.

(b) Sales Materials. The Company will prepare and file with the appropriate
regulatory authorities, on behalf of and at no expense to the Dealer Manager,
the printed sales literature or other materials authorized by the Company to be
used in the Offering (“Authorized Sales Materials”). In addition, the Company
will furnish the Dealer Manager and others designated by the Dealer Manager, at
no expense to the Dealer Manager, with such number of printed copies of
Authorized Sales Materials as the Dealer Manager may reasonably request.

(c) Information. The Company will furnish such information and execute and file
such documents as may be necessary for it to qualify the Shares for offer and
sale under the securities laws of such jurisdictions as the Dealer Manager may
reasonably designate and will file and make in each year such statements and
reports as may be required. The Company will furnish to the Dealer Manager upon
request a copy of such papers filed by the Company in connection with any such
qualification.

(d) SEC Orders. The Company will: (i) file every amendment or supplement to the
Registration Statement or the Prospectus that may be required by the SEC or any
state securities administration and (ii) if at any time the SEC shall issue any
stop order suspending the effectiveness of the Registration Statement or any
state securities administration shall issue any order or take other action to
suspend or enjoin the sale of the Shares, it will promptly notify the Dealer
Manager.

(e) Amendments and Supplements. If, at any time when a Prospectus is required to
be delivered under the Securities Act and the Securities Act Rules and
Regulations any event occurs as a result of which, in the opinion of either the
Company or the Dealer Manager, the Prospectus would include an untrue statement
of material fact or omit to state any material fact necessary to make the
statements therein, in view of the circumstances under which they were made, not
misleading, the Company will promptly notify the Dealer Manager thereof (unless
the information shall have been received from the Dealer Manager) and will
prepare an amendment or supplement to the Prospectus that will correct such
statement or omission.

(f) Compliance with Securities Laws and Regulations. The Company will comply
with all requirements imposed upon it by the Securities Act, the Securities Act
Rules and Regulations, the

 

- 9 -



--------------------------------------------------------------------------------

Exchange Act, the Exchange Act Rules and Regulations and by all securities laws
and regulations of those states in which an exemption has been obtained or
qualification of the Shares has been effected, to permit the continuance of
offers and sales of the Shares in accordance with the provisions hereof and of
the Prospectus.

(g) Company Expenses. The Company will pay all expenses incident to the
performance of its obligations under this Agreement, including (i) the
preparation, filing and printing of the Registration Statement as originally
filed and of each amendment thereto, (ii) the preparation, printing and delivery
to the Dealer Manager of this Agreement, the Selected Dealer Agreement and such
other documents as may be required in connection with the offer, sale, issuance
and delivery of the Shares, (iii) the fees and disbursements of the Company’s
counsel, accountants and other advisors, (iv) the fees and expenses related to
the review of the terms and fairness of the Offering by FINRA, (v) the fees and
expenses related to the registration and qualification of the Shares under
federal and state securities laws, including the fees and disbursements of
counsel in connection with the preparation of any Blue Sky survey and any
supplement thereto, (vi) the printing and delivery to the Dealer Manager of
copies of any Preliminary Prospectus and the Prospectus, including any
amendments and supplements thereto, (vii) the fees and expenses of any registrar
or transfer agent in connection with the Shares and (viii) the costs and
expenses of the Company relating to the preparation and printing of any
Authorized Sales Materials and Company-approved investor presentations
undertaken in connection with the marketing of the Shares, including, without
limitation, expenses associated with the production of slides and graphics, fees
and expenses of any consultants engaged in connection with presentations with
the prior approval of the Company and travel and lodging expenses of the
representatives of the Company and any such consultants.

7. Representations and Warranties of the Dealer Manager. The Dealer Manager
represents and warrants to the Company that

(a) Dealer Registration; FINRA Membership. The Dealer Manager is a member in
good standing of FINRA and a broker-dealer registered as such under the Exchange
Act. The Dealer Manager and its employees and representatives have all required
licenses and registrations to act under this Agreement.

(b) Authorization of Agreement. This Agreement has been duly authorized,
executed and delivered by the Dealer Manager, and assuming due authorization,
execution and delivery of this Agreement by the Company, will constitute a valid
and legally binding agreement of the Dealer Manager enforceable against the
Dealer Manager in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally or by equitable principles relating
to enforceability and except that rights to indemnity hereunder may be limited
by applicable law and public policy.

(c) Absence of Conflict or Default. The execution and delivery of this
Agreement, the consummation of the transactions herein contemplated and
compliance with the terms of this Agreement by the Dealer Manager will not
conflict with or constitute a default under (i) its organizational documents,
(ii) any indenture, mortgage, deed of trust or lease to which the Dealer Manager
is a party or by which it may be bound, or to which any of the property or
assets of the Dealer Manager is subject, or (iii) any rule, regulation, writ,
injunction or decree of any government, governmental instrumentality or court,
domestic or foreign, having jurisdiction over the Dealer Manager or its assets,
properties or operations, except in the case of clause (ii) or (iii) for such
conflicts or defaults that would not individually or in the aggregate have a
material adverse effect on the condition (financial or otherwise), business,
properties or results of operations of the Dealer Manager.

(d) Disclosure. The Dealer Manager represents and warrants to the Company, the
Sponsor and each person that signs the Registration Statement that the
information under the caption “Plan of

 

- 10 -



--------------------------------------------------------------------------------

Distribution” in the Prospectus, as amended and supplemented, and all other
information furnished and to be furnished to the Company and the Sponsor by the
Dealer Manager in writing expressly for use in the Registration Statement, any
Preliminary Prospectus or the Prospectus, does not and will not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading.

8. Covenants of the Dealer Manager. The Dealer Manager covenants and agrees with
the Company that:

(a) Compliance with Laws. In connection with the Dealer Manager’s participation
in the offer and sale of the Shares (including, without limitation, any resales
and transfers of Shares), the Dealer Manager will comply, and in its agreements
with Dealers will require that the Dealers comply, with all requirements and
obligations imposed upon any of them by (i) the Securities Act, the Exchange Act
and the rules and regulations of the SEC promulgated under both such acts,
including the obligation to deliver a copy of the Prospectus as amended or
supplemented; (ii) all applicable state securities laws and regulations as from
time to time in effect; (iii) the applicable rules of FINRA, including, but not
in any way limited to, Rules 2340, 2420, 2730, 2740 and 2750 of the NASD Conduct
Rules, FINRA Rule 2310 and FINRA Rule 5141; (iv) all applicable rules and
regulations relating to the suitability of the investors, including, without
limitation, the provisions of Articles III.C and III.E of the Statement of
Policy regarding Real Estate Investment Trusts of the North American Securities
Administrators Association, Inc. (“NASAA Guidelines”); (v) any other state and
federal laws and regulations applicable to the Offering, the sale of Shares or
the activities of the Dealer Manager pursuant to this Agreement, including
without limitation the privacy standards and requirements of state and federal
laws, including the Gramm-Leach-Bliley Act of 1999 (the “GLB Act”), and the laws
governing money laundering abatement and anti-terrorist financing efforts,
including the applicable rules of the SEC and FINRA, the Bank Secrecy Act, as
amended, the USA Patriot Act of 2001 and regulations administered by the Office
of Foreign Asset Control at the Department of the Treasury; and (vi) this
Agreement and the Prospectus, as amended and supplemented.

The Dealer Manager will not offer the Shares, and in its agreements with Dealers
will require that the Dealers not offer Shares, in any jurisdiction unless and
until (i) the Dealer Manager has been advised by the Company in writing that the
Shares are either registered in accordance with, or exempt from, the securities
laws of such jurisdiction and (ii) the Dealer Manager and any Dealer offering
Shares in such jurisdiction have all required licenses and registrations to
offer Shares in that jurisdiction.

(b) No Additional Information. The Dealer Manager shall not, and in its
agreements with Dealers will require that Dealers agree not to, give or provide
any information or make any representations concerning the Offering except as
set forth in the Prospectus, as amended and supplemented, and in the Authorized
Sales Materials.

(c) Sales of Shares. The Dealer Manager shall, and in its agreements with
Dealers shall require that each Dealer shall solicit purchases of the Shares
only in the jurisdictions in which the Dealer Manager and such Dealer are
legally qualified to act and in which the Dealer Manager and each Dealer have
been advised by the Company that such solicitations can be made.

(d) Subscription Agreement. The Dealer Manager will comply in all material
respects with the subscription procedures and “Plan of Distribution” set forth
in the Prospectus, and with respect to any direct sales made by the Dealer
Manager, with the transmittal of funds procedures set forth in this Agreement.
Subscriptions will be submitted by the Dealer Manager and each Dealer only on
the form which is included as an exhibit to the Prospectus. The Dealer Manager
understands and acknowledges, and each Dealer shall acknowledge, that the
Subscription Agreement must be executed and initialed by the subscriber as
provided for by the Subscription Agreement.

 

- 11 -



--------------------------------------------------------------------------------

(e) Suitability. The Dealer Manager will offer Shares, and in its agreements
with Dealers will require that each Dealer offer Shares, only to persons who it
has reasonable grounds to believe meet the financial qualification and
suitability standards set forth in the Prospectus, as amended and supplemented,
or in any suitability letter or memorandum sent to the Dealer Manager by the
Company. The Dealer Manager further agrees that the Company, in its sole and
absolute discretion, may accept or reject any subscription, in whole or in part,
for any reason whatsoever or no reason, and no commission, dealer manager fee or
distribution and shareholder servicing fee will be paid to the Dealer Manager
with respect to the portion of any subscription that is rejected.

In offering Shares, the Dealer Manager will comply, and in its agreements with
the Dealers will require that the Dealers comply, with the provisions of all
applicable rules and regulations relating to the suitability of investors,
including, without limitation, the FINRA Conduct Rules and the NASAA Guidelines.
The Dealer Manager agrees that in recommending the purchase of the Shares in the
Offering to an investor, the Dealer Manager and each person associated with the
Dealer Manager that makes such recommendation shall have, and in its agreements
with Dealers will require that each Dealer shall have, with respect to investors
to which it makes a recommendation, reasonable grounds to believe, on the basis
of information obtained from the investor concerning the investor’s investment
objectives, other investments, financial situation and needs, and any other
information known by the Dealer Manager, the person associated with the Dealer
Manager or the Dealer, as applicable, that: (i) the investor is or will be in a
financial position appropriate to enable the investor to realize to a
significant extent the benefits described in the Prospectus, including the tax
benefits where they are a significant aspect of an investment in the Shares;
(ii) the investor has a fair market net worth sufficient to sustain the risks
inherent in the Offering, including loss of investment and lack of liquidity;
and (iii) an investment in the Shares offered in the Offering is otherwise
suitable for the investor.

The Dealer Manager agrees as to investors to whom it makes a recommendation with
respect to the purchase of the Shares in the Offering, and in its agreements
with the Dealers will require that the Dealers agree, to maintain in the files
of the Dealer Manager (or the Dealer, as applicable) documents disclosing the
basis upon which the determination of suitability was reached as to each
investor. In making these determinations as to financial qualification and
suitability, the Dealer Manager may rely on representations from (i) investment
advisers who are not affiliated with a Dealer, banks acting as trustees or
fiduciaries and (ii) information it has obtained from a prospective investor,
including such information as the investment objectives, other investments,
financial situation and needs of the person or any other information known by
the Dealer Manager (or Dealer, as applicable) after due inquiry. Notwithstanding
the foregoing, the Dealer Manager shall not, and each Dealer shall agree not to,
execute any transaction in the Company in a discretionary account without prior
written approval of the transaction by the customer.

(f) Suitability Records. The Dealer Manager shall maintain, or in its agreements
with Dealers shall require the Dealers to maintain, for at least six (6) years
or for a period of time not less than that required to comply with all
applicable federal, state and other regulatory requirements, whichever is later,
a record of the information obtained to determine that an investor meets the
financial qualification and suitability standards imposed on the offer and sale
of the Shares (both at the time of the initial subscription and at the time of
any additional subscriptions, including initial enrollments and increased
participations in the DRP), and a representation of the investor that the
investor is investing for the investor’s own account or, in lieu of such
representation, information indicating that the investor for whose account the
investment was made met the suitability standards. The Company agrees that the
Dealer Manager can satisfy its obligations by contractually requiring such
information to be maintained by the investment advisers or banks referred to
herein.

 

- 12 -



--------------------------------------------------------------------------------

(g) Authorized Sales Materials. Except for Authorized Sales Materials, the
Company has not authorized the use of any supplemental literature or sales
material in connection with the Offering and the Dealer Manager agrees not to
use any such material that has not been authorized by the Company. The Dealer
Manager further agrees (i) not to deliver any Authorized Sales Materials to any
person unless it is accompanied or preceded by the Prospectus, as amended and
supplemented, (ii) not to show or give to any investor or prospective investor
or reproduce any material or writing that is supplied to it by the Company and
marked “broker-dealer use only” or otherwise bearing a legend denoting that it
is not to be used in connection with the sale of Shares to members of the public
and (iii) not to show or give to any investor or prospective investor in a
particular jurisdiction any material or writing that is supplied to it by the
Company if such material bears a legend denoting that it is not to be used in
connection with the sale of Shares to members of the public in such
jurisdiction.

(h) Escrow Agreement. The Dealer Manager agrees to be bound by the terms of the
Escrow Agreement dated June 1, 2015, among UMB Bank, N.A., as Escrow Agent, the
Dealer Manager and the Company, which is included as an exhibit to the
Registration Statement and the Dealer Manager further agrees that it will not
represent or imply that the Escrow Agent identified in the Prospectus has
investigated the desirability or advisability of an investment in the Company or
has approved, endorsed or passed upon the merits of the Shares or of the
Company, nor will the Dealer Manager use the name of said Escrow Agent in any
manner whatsoever in connection with the offer or sale of the Shares other than
by acknowledgment that it has agreed to serve as escrow agent.

(i) Selected Dealer Agreements. All engagements of the Dealers shall be
evidenced by a Selected Dealer Agreement. The Dealer Manager will permit a
Dealer to participate in the Offering only if such Dealer is a member of FINRA,
registered with the SEC, duly licensed or registered by the regulatory
authorities in the jurisdictions in which the Company will offer and sell
Shares, and has been previously approved by the Company (such approval not to be
unreasonably withheld or delayed).

(j) Customer Information. The Dealer Manager will use commercially reasonable
efforts to provide the Company with any and all subscriber information that the
Company requests in order to confirm that the Dealer Manager has complied with
the requirements under Section 8(e) above.

(k) Information to the Company. The Dealer Manager will provide the Company with
such information relating to the offer and sale of the Shares by it as the
Company may from time to time reasonably request or as may be requested to
enable the Company to prepare such reports of sale as may be required to be
filed under applicable federal or state securities laws.

(l) Payment of Expenses. The Dealer Manager will pay all expenses incident to
the performance of its obligations under this Agreement, including the formation
and management of the selling group and the fees and expenses of its own counsel
and accountants, even if the Offering is not successfully completed.

(m) AML Compliance. Although acting as a wholesale distributor and not itself
selling shares directly to investors, the Dealer Manager represents to the
Company that it has established and implemented anti-money laundering compliance
programs (“AML Program”) in accordance with applicable law, including applicable
FINRA Conduct Rules, Exchange Act Rules and Regulations and the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, as amended (the “USA PATRIOT Act”), specifically
including, but not limited to, Section 352 of the International Money Laundering
Abatement and Anti-Terrorist Financing Act of 2001 (the “Money Laundering
Abatement Act”, and together with the USA PATRIOT Act, the “AML Rules”),
reasonably expected to detect and cause the reporting of suspicious transactions
in connection with the offering and sale of the Shares. The Dealer Manager
further represents that it is currently in

 

- 13 -



--------------------------------------------------------------------------------

compliance with all AML Rules, specifically including, but not limited to, the
Customer Identification Program requirements under Section 326 of the Money
Laundering Abatement Act, and the Dealer Manager hereby covenants to remain in
compliance with such requirements and shall, upon request by the Company,
provide a certification to the Company that, as of the date of such
certification (i) its AML Program is consistent with the AML Rules, and (ii) it
is currently in compliance with all AML Rules, specifically including, but not
limited to, the Customer Identification Program requirements under Section 326
of the Money Laundering Abatement Act.

(n) Cooperation. Upon the expiration or earlier termination of this Agreement,
the Dealer Manager will use reasonable efforts to cooperate fully with the
Company and any other party that may be necessary to accomplish an orderly
transfer and transfer to such a successor dealer manager of the operation and
management of the services the Dealer Manager is providing to the Company under
this Agreement. The Dealer Manager will not be entitled to receive any
additional fee in connection with the foregoing provisions of this Section 8(n),
but the Company will pay or reimburse the Dealer Manager for any out-of-pocket
expenses reasonably incurred by the Dealer Manager in connection therewith.

9. Indemnification.

(a) Indemnification of the Dealer Manager and Dealers. To the extent permitted
by the Company’s charter and the provisions of Article II.G of the NASAA
Guidelines, and subject to the limitations below, the Company will indemnify and
hold harmless the Dealers and the Dealer Manager, their officers and directors
and each person, if any, who controls such Dealer or Dealer Manager within the
meaning of Section 15 of the Securities Act (the “Indemnified Persons”) from and
against any losses, claims, damages or liabilities (“Losses”), joint or several,
to which such Indemnified Persons may become subject, under the Securities Act,
the Exchange Act or otherwise, insofar as such Losses (or actions in respect
thereof) arise out of or are based upon (i) any untrue statement or alleged
untrue statement of a material fact contained (A) in the Registration Statement,
the Prospectus, any Preliminary Prospectus used prior to the effective date of
the Registration Statement or any post-effective amendment or supplement to any
of them or (B) in any blue sky application or other document executed by the
Company or on its behalf specifically for the purpose of qualifying any or all
of the Shares for sale under the securities laws of any jurisdiction or based
upon written information furnished by the Company under the securities laws
thereof (any such application, document or information being hereinafter called
a “Blue Sky Application”) or (C) in any Authorized Sales Materials, or (ii) the
omission or alleged omission to state in the Registration Statement, the
Prospectus, any Preliminary Prospectus used prior to the effective date of the
Registration Statement or any post-effective amendment or supplement to any of
them or in any Blue Sky Application or Authorized Sales Materials a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading. The
Company will reimburse each Indemnified Person for any legal or other expenses
reasonably incurred by such Indemnified Person in connection with investigating
or defending such Loss.

Notwithstanding the foregoing provisions of this Section 9(a), the Company will
not be liable in any such case to the extent that any such Loss or expense
arises out of or is based upon an untrue statement or alleged untrue statement
or omission or alleged omission made in reliance upon and in conformity with
written information furnished (i) to the Company by the Dealer Manager or (ii)
to the Company or the Dealer Manager by or on behalf of any Dealer specifically
for use in the Registration Statement, the Prospectus, any Preliminary
Prospectus used prior to the effective date of the Registration Statement or any
post-effective amendment or supplement to any of them, any Blue Sky Application
or any Authorized Sales Materials, and, further, the Company will not be liable
in any such case if it is determined that such Dealer or the Dealer Manager was
at fault in connection with the Loss, expense or action.

 

- 14 -



--------------------------------------------------------------------------------

The foregoing indemnity agreement of this Section 9(a) is subject to the further
condition that, insofar as it relates to any untrue statement, alleged untrue
statement, omission or alleged omission made in the Prospectus (or amendment or
supplement thereto) that was eliminated or remedied in any subsequent amendment
or supplement thereto, such indemnity agreement shall not inure to the benefit
of an Indemnified Party from whom the person asserting any Losses purchased the
Shares that are the subject thereof, if a copy of the Prospectus as so amended
or supplemented was not sent or given to such person at or prior to the time the
subscription of such person was accepted by the Company, but only if a copy of
the Prospectus as so amended or supplemented had been supplied to the Dealer
Manager or the Dealer prior to such acceptance.

(b) Dealer Manager Indemnification of the Company. The Dealer Manager will
indemnify and hold harmless the Company, its officers and directors (including
any person named in the Registration Statement, with his consent, who is about
to become a director), each other person who has signed the Registration
Statement and each person, if any, who controls the Company within the meaning
of Section 15 of the Securities Act (the “Company Indemnified Persons”), from
and against any Losses to which any of the Company Indemnified Persons may
become subject, under the Securities Act, the Exchange Act or otherwise, insofar
as such Losses (or actions in respect thereof) arise out of or are based upon
(i) any untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement, the Prospectus, any Preliminary
Prospectus used prior to the effective date of the Registration Statement or any
post-effective amendment or supplement to any of them or in any Blue Sky
Application or Authorized Sales Materials; or (ii) the omission or alleged
omission to state in the Registration Statement, the Prospectus, any Preliminary
Prospectus used prior to the effective date of the Registration Statement or any
post-effective amendment or supplement to any of them or in any Blue Sky
Application or Authorized Sales Materials a material fact required to be stated
therein or necessary to make the statements therein not misleading, provided
that clauses (i) and (ii) apply, to the extent, but only to the extent, that
such untrue statement or omission was made in reliance upon and in conformity
with written information furnished to the Company by or on behalf of the Dealer
Manager specifically for use with reference to the Dealer Manager in the
preparation of the Registration Statement, the Prospectus, any Preliminary
Prospectus used prior to the effective date of the Registration Statement or any
post-effective amendment or supplement to any of them or in preparation of any
Blue Sky Application or Authorized Sales Materials; or (iii) any use of sales
literature not authorized or approved by the Company or any use of
“broker-dealer use only” materials with members of the public by the Dealer
Manager in the offer and sale of the Shares or any use of sales literature in a
particular jurisdiction if such material bears a legend denoting that it is not
to be used in connection with the sale of Shares to members of the public in
such jurisdiction; or (iv) any untrue statement made by the Dealer Manager or
its representatives or agents or omission to state a fact necessary in order to
make the statements made, in light of the circumstances under which they were
made, not misleading in connection with the offer and sale of the Shares; or (v)
any material violation of this Agreement; or (vi) any failure to comply with
applicable laws governing privacy issues, money laundering abatement and
anti-terrorist financing efforts, including applicable rules of the SEC and
FINRA and the USA PATRIOT Act; or (vii) any other failure to comply with
applicable rules of FINRA or federal or state securities laws and the rules and
regulations promulgated thereunder. The Dealer Manager will reimburse the
aforesaid parties for any legal or other expenses reasonably incurred by them in
connection with investigating or defending such Loss, expense or action. This
indemnity agreement will be in addition to any liability that the Dealer Manager
may otherwise have.

(c) Dealer Indemnification of the Company. Each Dealer severally will indemnify
and hold harmless the Company, the Dealer Manager, each of their respective
officers and directors (including any person named in the Registration
Statement, with his consent, who is about to become a director), each other
person who has signed the Registration Statement and each person, if any, who
controls the Company or the Dealer Manager within the meaning of Section 15 of
the Securities Act (the “Dealer Indemnified Persons”) from and against any
Losses to which a Dealer Indemnified Person may become

 

- 15 -



--------------------------------------------------------------------------------

subject, under the Securities Act, the Exchange Act or otherwise, insofar as
such Losses (or actions in respect thereof) arise out of or are based upon (a)
any untrue statement or alleged untrue statement of a material fact contained in
the Registration Statement, the Prospectus, any Preliminary Prospectus used
prior to the effective date of the Registration Statement or any post-effective
amendment or supplement to any of them or in any Blue Sky Application or
Authorized Sales Materials; or (b) the omission or alleged omission to state in
the Registration Statement, the Prospectus, any Preliminary Prospectus used
prior to the effective date of the Registration Statement or any post-effective
amendment or supplement to any of them or in any Blue Sky Application or
Authorized Sales Materials a material fact required to be stated therein or
necessary to make the statements therein not misleading, provided that clauses
(a) and (b) apply, to the extent, but only to the extent, that such untrue
statement or omission was made in reliance upon and in conformity with written
information furnished to the Company or the Dealer Manager by or on behalf of
the Dealer specifically for use with reference to the Dealer in the preparation
of the Registration Statement, the Prospectus, any Preliminary Prospectus used
prior to the effective date of the Registration Statement or any post-effective
amendment or supplement to any of them or in preparation of any Blue Sky
Application or Authorized Sales Materials; or (c) any use of sales literature
not authorized or approved by the Company or any use of “broker-dealer use only”
materials with members of the public by the Dealer in the offer and sale of the
Shares or any use of sales literature in a particular jurisdiction if such
material bears a legend denoting that it is not to be used in connection with
the sale of Shares to members of the public in such jurisdiction; or (d) any
untrue statement made by the Dealer or its representatives or agents or omission
to state a fact necessary in order to make the statements made, in light of the
circumstances under which they were made, not misleading in connection with the
offer and sale of the Shares; or (e) any material violation of this Agreement or
the Selected Dealer Agreement entered into between the Dealer Manager and the
Dealer; or (f) any failure to comply with applicable laws governing privacy
issues, money laundering abatement and anti-terrorist financing efforts,
including applicable rules of the SEC and FINRA and the USA PATRIOT Act; or (g)
any other failure to comply with applicable rules of FINRA or federal or state
securities laws and the rules and regulations promulgated thereunder. Each such
Dealer will reimburse each Dealer Indemnified Person for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such Loss, expense or action. This indemnity agreement will be in
addition to any liability that such Dealer may otherwise have.

(d) Action Against Parties; Notification. Promptly after receipt by an
indemnified party under this Section 9 of notice of the commencement of any
action, such indemnified party will, if a claim in respect thereof is to be made
against any indemnifying party under this Section 9, notify in writing the
indemnifying party of the commencement thereof. The failure of an indemnified
party to so notify the indemnifying party will relieve the indemnifying party
from any liability under this Section 9 as to the particular item for which
indemnification is then being sought, but not from any other liability that it
may have to any indemnified party. In case any such action is brought against
any indemnified party, and it notifies an indemnifying party of the commencement
thereof, the indemnifying party will be entitled, to the extent it may wish,
jointly with any other indemnifying party similarly notified, to participate in
the defense thereof, with separate counsel. Such participation shall not relieve
such indemnifying party of the obligation to reimburse the indemnified party for
reasonable legal and other expenses (subject to Section 9(e)) incurred by such
indemnified party in defending itself, except for such expenses incurred after
the indemnifying party has deposited funds sufficient to effect the settlement,
with prejudice, of the claim in respect of which indemnity is sought. Any such
indemnifying party shall not be liable to any such indemnified party on account
of any settlement of any claim or action effected without the consent of such
indemnifying party. Any indemnified party shall not be bound to perform or
refrain from performing any act pursuant to the terms of any settlement of any
claim or action effected without the consent of such indemnified party.

 

- 16 -



--------------------------------------------------------------------------------

(e) Reimbursement of Fees and Expenses. The indemnifying party shall pay all
legal fees and expenses of the indemnified party in the defense of such claims
or actions; provided, however, that the indemnifying party shall not be obliged
to pay legal expenses and fees to more than one law firm in connection with the
defense of similar claims arising out of the same alleged acts or omissions
giving rise to such claims notwithstanding that such actions or claims are
alleged or brought by one or more parties against more than one indemnified
party. If such claims or actions are alleged or brought against more than one
indemnified party, then the indemnifying party shall only be obliged to
reimburse the expenses and fees of the one law firm that has been selected by a
majority of the indemnified parties against which such action is finally
brought; and in the event a majority of such indemnified parties are unable to
agree on which law firm for which expenses or fees will be reimbursable by the
indemnifying party, then payment shall be made to the first law firm of record
representing an indemnified party against the action or claim. Such law firm
shall be paid only to the extent of services performed by such law firm and no
reimbursement shall be payable to such law firm on account of legal services
performed by another law firm.

10. Contribution.

(a) If the indemnification provided for in Section 9 hereof is for any reason
unavailable to or insufficient to hold harmless an indemnified party in respect
of any losses, liabilities, claims, damages or expenses referred to therein,
then each indemnifying party shall contribute to the aggregate amount of such
losses, liabilities, claims, damages and expenses incurred by such indemnified
party, as incurred, (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company, the Dealer Manager and the Dealer,
respectively, from the proceeds of the offering of the Shares pursuant to this
Agreement and the relevant Selected Dealer Agreement or (ii) if the allocation
provided by clause (i) is not permitted by applicable law, in such proportion as
is appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Company, the Dealer Manager and the
Dealer, respectively, in connection with the statements or omissions which
resulted in such losses, liabilities, claims, damages or expenses, as well as
any other relevant equitable considerations.

(b) The relative benefits received by the Company, the Dealer Manager and the
Dealer, respectively, in connection with the proceeds of the Offering and the
relevant Selected Dealer Agreement shall be deemed to be in the same respective
proportion as the total net proceeds from the Offering and the relevant Selected
Dealer Agreement (before deducting expenses), received by the Company, and the
total selling commissions and dealer manager fees received by the Dealer Manager
and the Dealer, as applicable, in each case as set forth in the Prospectus bear
to the aggregate public offering price of the Shares sold in the Offering.

(c) The relative fault of the Company, the Dealer Manager and the Dealer,
respectively, shall be determined by reference to, among other things, whether
any such untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact related to information supplied by the
Company, or by the Dealer Manager or by the Dealer, respectively, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.

(d) The Company, the Dealer Manager and the Dealer (by virtue of entering into
the Selected Dealer Agreement) agree that it would not be just and equitable if
contribution pursuant to this Section 10 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable contributions referred to above in this Section 10. The aggregate
amount of losses, liabilities, claims, damages and expenses incurred by an
indemnified party and referred to above in Section 9 shall be deemed to include
any legal or other expenses reasonably incurred by such indemnified party in
investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue statement or
omission or alleged omission.

 

- 17 -



--------------------------------------------------------------------------------

(e) Notwithstanding the provisions of this Section 10, the Dealer Manager and
the Dealer shall not be required to contribute the amount by which the total
price at which the Shares sold to the public by them exceeds the amount of any
damages which the Dealer Manager and the Dealer have otherwise been required to
pay by reason of any untrue or alleged untrue statement or omission or alleged
omission.

(f) No party guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
party who was not guilty of such fraudulent misrepresentation.

(g) For the purposes of this Section 10, (i) the Dealer Manager’s officers,
directors, employees, members, partners, agents and representatives, and each
person, if any, who controls the Dealer Manager within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act shall have the same
rights to contribution of the Dealer Manager, (ii) the Dealer’s officers,
directors, employees, members, partners, agents and representatives, and each
person, if any, who controls the Dealer within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act should have the same rights to
contribution of the Dealer and (iv) each of the officers, directors, employees,
members, partners, agents and representatives of the Company, respectively, each
officer of the Company who signed the Registration Statement and each person, if
any, who controls the Company, within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act shall have the same rights to
contribution of the Company, respectively. The Dealers’ respective obligations
to contribute pursuant to this Section 10 are several in proportion to the
number of Shares sold by each Dealer and not joint.

11. Representations and Agreements to Survive Delivery.

(a) The respective agreements, representations and warranties of the Company and
the Dealer Manager set forth in this Agreement shall remain operative and in
full force and effect regardless of (i) any investigation made by or on behalf
of the Dealer Manager or any Dealer or any person controlling the Dealer Manager
or any Dealer or by or on behalf of the Company or any person controlling the
Company and (ii) the acceptance of any payment for the Shares.

(b) The respective agreements and obligations of the Company and the Dealer
Manager set forth in Sections 4, 6(g), 8(a), 8(e), 8(h), 8(k), 9 through 12, 16,
20, 21, 23 and 24 shall remain operative and in full force and effect regardless
of (i) any investigation made by or on behalf of the Dealer Manager or any
Dealer or any person controlling the Dealer Manager or any Dealer or by or on
behalf of the Company or any person controlling the Company, (ii) the acceptance
of any payment for the Shares and (iii) the expiration or termination of this
Agreement.

12. Termination.

(a) Term; Expiration. This Agreement shall become effective on the date first
above written. Unless terminated pursuant to this Section 12(a), this Agreement
shall expire at the end of the Offering Period. This Agreement may be earlier
terminated by any party pursuant to Section 12(b). The date upon which this
Agreement shall have so expired or been terminated earlier shall be referred to
as the “Termination Date.”

(b) Termination by Any Party. Any party to this Agreement shall have the right
to terminate this Agreement with at least sixty (60) days’ written notice or
immediately upon notice to the

 

- 18 -



--------------------------------------------------------------------------------

other party in the event that such other party shall have failed to comply with
any material provision hereof. If not sooner terminated, the Dealer Manager’s
agency and this Agreement shall terminate upon termination of the Offering
Period without obligation on the part of the Dealer Manager or the Company,
except as set forth in this Agreement. Upon termination of this Agreement, (i)
the Company shall pay to the Dealer Manager all accrued amounts payable under
Section 4 hereof at such time as such amounts become payable and (ii) the Dealer
Manager shall promptly deliver to the Company all records and documents in its
possession that relate to the Offering and that are not designated as “dealer”
copies.

(c) Extended Terms. The terms of this Agreement shall be extended to cover
offerings of additional shares of the Company’s common stock pursuant to the DRP
which are offered pursuant to a separate registration statement (a “DRP
Registration Statement”) and prospectus contained therein. Upon the
effectiveness of such DRP Registration Statement, this Agreement shall
automatically be deemed to cover the offering of such DRP shares, and the terms
“Shares,” “Offering,” “Registration Statement” and “Prospectus” set forth herein
shall be deemed to include the newly registered DRP shares, the DRP Registration
Statement and the prospectus contained in the DRP Registration Statement, as
applicable, as such DRP Registration Statement and prospectus may be amended or
supplemented from time to time.

13. Notices. All notices or communications under this Agreement, except as
otherwise specifically provided, shall be in writing and shall be deemed given
or delivered: (i) when delivered personally or by commercial messenger; (ii) one
business day following deposit with a recognized overnight courier service,
provided such deposit occurs prior to the deadline imposed by such service for
overnight delivery; (iii) when transmitted, if sent by facsimile copy, provided
confirmation of receipt is received by sender and such notice is sent by an
additional method provided hereunder; in each case above provided such
communication is addressed to the intended recipient thereof as set forth below:

 

If to the Company:    Resource Innovation Office REIT, Inc.    1845 Walnut
Street, 18th Floor    Philadelphia, Pennsylvania 19103 If to the Dealer Manager:
   Resource Securities, Inc.    1845 Walnut Street, 18th Floor    Philadelphia,
Pennsylvania 19103

Any party may change its address specified above by giving each party notice of
such change in accordance with this Section 13.

14. Format of Checks/Escrow Agent. Pending receipt and acceptance by the Company
of the Minimum Offering proceeds of $2,000,000 as described in Section 4(h) of
this Agreement:

(a) Escrow Agent. The Company, the Dealer Manager and Dealers, including
customer carrying broker/dealers, agree that all subscribers shall be instructed
to make their checks or wire transfers payable solely to the Escrow Agent as
agent for the Company as follows “UMB Bank, N.A., as escrow agent for Resource
Innovation Office REIT, Inc.” Further, until the Pennsylvania Minimum and other
State-Required Minimum Offerings have been achieved, all subscribers located in
such states shall be instructed to make their checks or wire transfers payable
solely to the Escrow Agent as agent for the Company as follows: “UMB Bank, N.A.,
as escrow agent for Resource Innovation Office REIT, Inc.”

(b) Identification and Compliance. The Dealer Manager agrees and shall require
the Dealers to agree to comply with Rule 15c2-4 adopted under the Exchange Act.
In addition, for identification purposes, wire transfers should reference the
subscriber’s name and the account number of the escrow account for the Company.

 

- 19 -



--------------------------------------------------------------------------------

(c) Non-conforming Payment. Should the Dealer Manager receive a check that does
not conform to the foregoing instructions, then it shall return the check to the
Dealer not later than noon of the next business day following its receipt by the
Dealer Manager. The Dealer shall then return the check directly to the
subscriber not later than noon of the next business day following its receipt
from the Dealer Manager. Checks received by the Dealer Manager or a Dealer that
conform to the foregoing instructions shall be transmitted by the Dealer Manager
pursuant to Section 15 below.

15. Transmittal Procedures. The Dealer Manager and each Dealer shall transmit
received investor funds in accordance with the following procedures. For
purposes of the following, the term “Dealer” shall include the Dealers and the
Dealer Manager when the Dealer Manager procures subscriptions from investors.
For purposes of the following, the Minimum Offering shall have been achieved
upon receipt by the Dealer Manager of notice from the Company that the Company’s
Minimum Offering proceeds of $2,000,000 have been received and accepted by the
Company.

(a) Timing: Same Location of Supervisory Review. Where, pursuant to a Dealer’s
internal supervisory procedures, internal supervisory review is conducted at the
same location at which subscription documents and checks are received from
subscribers, checks and subscription documents will be transmitted by noon of
the next business day following receipt by the Dealer for deposit to the Escrow
Agent or, after the Minimum Offering has been achieved, to the Company, except
for investments from Pennsylvania investors and investments from residents of
other states that have imposed a State-Required Minimum Offering. The Dealer
will transmit checks and subscription documents from Pennsylvania investors for
deposit to the Escrow Agent or, after the Pennsylvania Minimum has been
achieved, to the Company, by noon of the next business day following receipt by
the Dealer. Similar transmittal procedures shall be used for other states that
have imposed a State-Required Minimum Offering.

(b) Timing: Different Location of Supervisory Review. Where, pursuant to a
Dealer’s internal supervisory procedures, final internal supervisory review is
conducted at a different location, checks and original subscription documents
will be transmitted by the end of the next business day following receipt by the
Dealer to the office of the Dealer conducting such final internal supervisory
review (the “Final Review Office”). The Final Review Office will in turn by the
end of the next business day following receipt by the Final Review Office,
transmit such checks and subscription documents for deposit to the Escrow Agent
or, after the Minimum Offering has been achieved, to the Company, except for
investments from Pennsylvania investors and investments from residents of other
states that have imposed a State-Required Minimum Offering. The Final Review
Office will transmit checks and subscription documents from Pennsylvania
investors for deposit to the Escrow Agent or, after the Pennsylvania Minimum has
been achieved, to the Company, by the end of the next business day following
receipt by the Final Review Office. Similar transmittal procedures shall be used
for other states that have imposed a State-Required Minimum Offering.

(c) Certain Subscribers. Notwithstanding the above, the Dealer Manager may
authorize certain Dealers that are “$250,000 broker-dealers” to instruct their
customers to make their checks for Shares subscribed for payable directly to the
Dealer or authorize a debit from the customer’s account maintained with the
Dealer for the amount of shares subscribed for by the customer. In such case,
the Dealer will collect the proceeds of the subscribers’ checks and debits and
wire funds to the escrow agent or, if instructed by the Dealer Manager, issue a
check for the aggregate amount of the subscription proceeds made payable to the
order of the escrow agent, or if instructed by the Dealer Manager, made payable
to “Resource Innovation Office REIT, Inc.” The procedures for the transmittal of
checks and wiring of funds of $250,000 broker-dealers will be set forth in the
agreements between the $250,000 broker-dealer and the Dealer Manager.

 

- 20 -



--------------------------------------------------------------------------------

16. Parties; Assignment. This Agreement shall inure to the benefit of, and be
binding on the Dealer Manager, the Company and any respective successors and
permitted assigns. This Agreement shall also inure to the benefit of the
indemnified parties and their respective successors and permitted assigns to the
extent set forth in Section 9. This Agreement is intended to be and is for the
sole and exclusive benefit of the parties to this Agreement, including the
Company, and their respective successors and permitted assigns, and the
indemnified parties and their successors and permitted assigns, and for the
benefit of no other person. No other person shall have any legal or equitable
right, remedy or claim under or in respect of this Agreement. No purchaser of
any of the Shares from the Dealer Manager or a Dealer shall be construed a
successor or assign merely by reason of the purchase. No party shall assign this
Agreement or any right, interest or benefit under this Agreement without the
prior written consent of the other parties.

17. Relationship. Nothing in this Agreement shall be construed or interpreted to
constitute the Dealer Manager as an employee, agent or representative of, or in
association with or in partnership with, the Company; instead, this Agreement
shall only constitute the Dealer Manager as a dealer authorized by the Company
to sell and to manage the sale by others of the Shares according to the terms
set forth in the Registration Statement and the Prospectus as amended and
supplemented and in this Agreement.

18. Effective Date. This Agreement is made effective between the parties as of
the date accepted by the Dealer Manager as indicated by its signature to this
Agreement.

19. Entire Agreement.

(a) This Agreement constitutes the entire agreement between the Company and the
Dealer Manager and shall not be amended or modified in any way except by
subsequent agreement executed in writing by the Company and the Dealer Manager,
except as set forth in Sections 1 and 4 hereof. No party to this Agreement shall
be liable or bound to the other party by any agreement except as specifically
set forth in this Agreement.

(b) The Company or the Dealer Manager may waive, but only in writing, any term,
condition, or requirement under this Agreement that is intended for its benefit.
However, any written waiver of any term or condition of this Agreement shall not
operate as a waiver of any other breach of that term or condition of this
Agreement. Also, any failure to enforce any provision of this Agreement shall
not operate as a waiver of that provision or any other provision of this
Agreement.

20. Complaints. The Company and the Dealer Manager agree as follows:

(a) to notify the other if either receives any written or otherwise documented
complaint from an investor in connection with the offer or sale of Shares by the
Dealer Manager or a Dealer;

(b) to cooperate with the other in resolving the complaint; and

(c) to cooperate in any regulatory examination of the other to the extent it
involves this Agreement or the offer or sale of Shares by the Dealer Manager or
a Dealer.

21. Privacy. The Company and the Dealer Manager each acknowledge that certain
information made available to the other under this Agreement may be deemed
nonpublic personal information under the GLB Act, other federal or state privacy
laws (as amended), and the rules and regulations promulgated thereunder, which
are referred to collectively, as the “Privacy Laws.” The Company and the Dealer
Manager agree as follows:

 

- 21 -



--------------------------------------------------------------------------------

(a) not to disclose or use the information except as required to carry out each
party’s respective duties under this Agreement or as otherwise permitted by law
in the ordinary course of business;

(b) to establish and maintain procedures reasonably designed to assure the
security and privacy of all the information; and

(c) to cooperate with the other and provide reasonable assistance in ensuring
compliance with the Privacy Laws to the extent applicable to either or both the
Company and the Dealer Manager.

22. Severability. In the event that any court of competent jurisdiction declares
invalid any provision of this Agreement, such invalidity shall have no effect on
the other provisions of this Agreement, which shall remain valid and binding and
in full force and effect, and to that end the provisions of this Agreement shall
be considered severable.

23. Applicable Law; Venue. This Agreement was executed and delivered in, and its
validity, interpretation and construction shall be governed by the laws of, the
Commonwealth of Pennsylvania; provided, however, that causes of action for
violations of federal or state securities laws shall not be governed by this
Section 23. Venue for any action brought hereunder shall lie exclusively in
Philadelphia, Pennsylvania.

24. Attorneys’ Fees. If a dispute arises concerning the performance, meaning or
interpretation of any provision of this Agreement or any document executed in
connection with this Agreement, then the prevailing party in such dispute shall
be awarded any and all costs and expenses incurred by the prevailing party in
enforcing, defending or establishing its rights hereunder or thereunder,
including, without limitation, court costs and attorneys and expert witness
fees. In addition to the foregoing award of costs and fees, the prevailing party
also shall be entitled to recover attorneys’ fees incurred in any post-judgment
proceedings to collect or enforce any judgment.

25. Counterparts. This Agreement may be executed (including by facsimile
transmission) with counterpart signature pages or in counterpart copies, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument comprising this Agreement.

26. Absence of Fiduciary Relationships.The parties acknowledge and agree that
(i) the Dealer Manager’s responsibilities to the Company are solely contractual
in nature, and (ii) the Dealer Manager does not owe the Company or any of its
respective affiliates or any other person or entity any fiduciary (or other
similar) duty as a result of this Agreement or any of the transactions
contemplated thereby.

27. Acceptance. Please confirm your agreement to the terms and conditions set
forth above by signing and returning the enclosed duplicate copy of this
Agreement to the Company at the address set forth above.

 

- 22 -



--------------------------------------------------------------------------------

        Very truly yours,         COMPANY    

    RESOURCE INNOVATION OFFICE REIT, INC.,

    a Maryland corporation

March 23, 2016   By:  

/s/ Alan F. Feldman

Date         Name: Alan F. Feldman         Title: Chief Executive Officer    

    RESOURCE REAL ESTATE, INC.,

    a Delaware corporation

March 23, 2016   By:  

/s/ Alan F. Feldman

Date         Name: Alan F. Feldman         Title: Chief Executive Officer    
    DEALER MANAGER         RESOURCE SECURITIES, INC.,         a Delaware
corporation March 23, 2016   By:  

/s/ Darshan V. Patel

Date         Name: Darshan V. Patel         Title: President

 

- 23 -



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF SELECTED DEALER AGREEMENT

WITH RESOURCE SECURITIES, INC.

TO:

 

RE: RESOURCE INNOVATION OFFICE REIT, INC.

Ladies and Gentlemen:

Resource Innovation Office REIT, Inc. (the “Company”) is a corporation organized
under Maryland law. Class A and Class T shares of common stock of the Company
(individually, the “Class A Shares” and the “Class T Shares” and collectively
the “Shares”) are being offered for sale as described in the Prospectus.

Our firm, Resource Securities, Inc. (the “Dealer Manager”) has entered into the
Second Amended & Restated Dealer Manager Agreement with the Company dated
March 23, 2016 (the “Dealer Manager Agreement”) for offers and sales of the
Shares pursuant to the terms therein, the form of which is attached hereto as
Exhibit A and incorporated in this Agreement by reference. Under the Dealer
Manager Agreement, the Dealer Manager has agreed to form a group of FINRA member
firms (the “Dealers”), which will obtain subscriptions for Shares on a “best
efforts” basis as provided in the Prospectus. Capitalized terms not otherwise
defined herein shall have the meanings set forth in the Dealer Manager
Agreement.

You are invited to become one of the Dealers on a non-exclusive basis. By your
acceptance below you agree to act in that capacity and may offer the Shares to
your customers in accordance with the terms and conditions of this Agreement.

1. Second Amended & Restated Dealer Manager Agreement.

By your acceptance of this Agreement, you will become one of the Dealers
referred to in the Dealer Manager Agreement and will be entitled and subject to
the provisions contained in such Dealer Manager Agreement related to the
Dealers, including the representations and warranties of the Company contained
in Section 2 of the Dealer Manager Agreement and the indemnification provisions
contained in Section 9 of the Dealer Manager Agreement, including specifically
the provisions of such Dealer Manager Agreement (Section 9(c)) wherein each
Dealer severally agrees to indemnify and hold harmless the Company, the Dealer
Manager and each of their officers and directors (including any person named in
the Registration Statement, with his consent, who is about to become a
director), each person who signed the Registration Statement and each person, if
any, who controls the Company and the Dealer Manager within the meaning of
Section 15 of the Securities Act of 1933, as amended (the “Securities Act”).

Dealer hereby agrees to use its best efforts to sell the Shares for cash on the
terms and conditions stated in the Prospectus. Nothing in this Agreement shall
be deemed or construed to make Dealer an employee, agent, representative or
partner of the Dealer Manager or of the Company, and Dealer is not authorized to
act for the Dealer Manager or the Company or to make any representations on
their behalf except as set forth in the Prospectus and such other printed
information furnished to the Dealer by the Dealer Manager to supplement the
Prospectus (“Supplemental Information”).

2. Submission of Orders.

Those persons who purchase Shares will be instructed by the Dealer to make their
checks payable to “UMB Bank, N.A., as escrow agent for Resource Innovation
Office REIT, Inc.” or, after the Minimum Offering has been achieved, to the
Company, except with respect to any state that has imposed a minimum offering
amount higher than



--------------------------------------------------------------------------------

the Minimum Offering as described in the Prospectus (each a “State-Required
Minimum Offering”). Checks from investors that reside in states that have
imposed a State-Required Minimum Offering must be made payable to “UMB Bank,
N.A., as escrow agent for Resource Innovation Office REIT, Inc.” until the
applicable State-Required Minimum Offering has been achieved. The Dealer will
return any check it receives not conforming to the foregoing instructions
directly to such subscriber not later than 12:00 p.m. EST of the next business
day following its receipt. Checks received by the Dealer that conform to the
foregoing instructions shall be transmitted for deposit pursuant to one of the
following methods:

Where, pursuant to the Dealer’s internal supervisory procedures, internal
supervisory review is conducted at the same location at which subscription
documents and checks are received from subscribers, checks and subscription
documents will be transmitted by noon of the next business day following receipt
by the Dealer for deposit to an escrow agent for the Company or, after the
Minimum Offering has been achieved, to the Company, except for investments from
residents of states that have imposed a State-Required Minimum Offering. The
Dealer will transmit checks and subscription documents from residents of states
that have imposed a State-Required Minimum Offering for deposit to the escrow
agent for the Company or, after the applicable State-Required Minimum Offering
has been achieved, to the Company by noon of the next business day following
receipt by the Dealer.

Where, pursuant to the Dealer’s internal supervisory procedures, final internal
supervisory review is conducted at a different location, checks and subscription
documents will be transmitted by the end of the next business day following
receipt by the Dealer to the office of the Dealer conducting such final internal
supervisory review (the “Final Review Office”). The Final Review Office will in
turn by the end of the next business day following receipt by the Final Review
Office transmit such checks and subscription documents for deposit to the escrow
agent for the Company or, after the Minimum Offering has been achieved, to the
Company, except for investments from residents of states that have imposed a
State-Required Minimum Offering. The Final Review Office will transmit checks
and subscription documents from residents of states that have imposed a
State-Required Minimum Offering for deposit to the escrow agent for the Company
or, after the applicable State-Required Minimum Offering has been achieved, to
the Company by the end of the next business day following receipt by the Final
Review Office.

3. Pricing.

Except as described in the “Plan of Distribution” section of the Prospectus (as
amended and supplemented) and until the NAV pricing date (as defined below), the
Shares are to be sold at a per Share cash price as follows (unless otherwise
disclosed in the Prospectus):

Class A Shares

 

Distribution Channel

   Primary Offering
Shares      DRP
Shares  

Sales through a Dealer earning transaction-based compensation

   $ 10.00       $ 9.60   

Sales through all other distribution channels as discussed in the Prospectus

   $ 9.30       $ 9.60   

Class T Shares

 

Distribution Channel

   Primary Offering
Shares      DRP
Shares  

Sales through a Dealer earning transaction-based compensation

   $ 9.47       $ 9.09   

Sales through all other distribution channels as discussed in the Prospectus

   $ 9.47       $ 9.09   

The Company will be required to publish an estimated value per share based on
the net asset value (“NAV”) of its investments and liabilities within 150 days
following the second anniversary of the date on which the Company meets the
Minimum Offering (the “NAV pricing date”). Following the NAV pricing date, the
Company

 

- 2 -



--------------------------------------------------------------------------------

will publish an updated estimated value per Class A Share and Class T Share on
at least an annual basis. In the event the Company determines its NAV during the
Offering, the Company will adjust the public offering price per Class A Share
and Class T Share as described in the Prospectus and reflect the updated
offering price per share in a supplement to the Prospectus.

Upon the terms set forth in the Prospectus, reduced selling commissions will be
paid to the Dealer Manager and reduced per share selling prices shall be paid by
subscribers on large transactions of Class A Shares and Class T Shares in
accordance with the following tables, which may be amended and supplemented by
the Prospectus:

Class A Shares

 

Dollar Volume

Shares Purchased

   Selling Commission     Price Per
Share to
Investor(1)  

$2,500 to $500,000

     7.0 %    $ 10.00   

500,001 to 1,000,000

     6.0        9.90   

1,000,001 to 2,000,000

     5.0        9.80   

2,000,001 to 3,000,000

     4.0        9.70   

3,000,000 and above

     3.0        9.60   

 

(1)  Following the NAV pricing date, the percentage discounts on selling
commissions will be applied to the adjusted per share purchase price.

Class T Shares

 

Dollar Volume

Shares Purchased

   Selling Commission     Price Per
Share to
Investor(1)  

$2,500 to $1,000,000

     2.0 %    $ 9.47   

1,000,001 and above

     1.0        9.38   

 

(1)  Following the NAV pricing date, the percentage discounts on selling
commissions will be applied to the adjusted per share purchase price.

The reduced selling price, selling commission and dealer manager fee will apply
to the entire purchase of Class A Shares or Class T Shares. Until the NAV
pricing date, all commission rates and dealer manager fees are calculated
assuming a price per Class A Share of $10.00 and a price per Class T Share of
$9.47. For example, a purchase of 250,000 Class A Shares in a single transaction
would result in a purchase price of $2,425,000 ($9.70 per share), selling
commissions of $97,000 and dealer manager fees of $72,750.

In addition, as described in the Prospectus, the Dealer Manager may sell Class A
shares to Dealers, their retirement plans, their representatives and the family
members, IRAs and the qualified plans of their representatives at a pre-NAV
pricing date purchase price of $9.30 per share, reflecting that selling
commissions in the amount of $0.70 per share will not be payable in
consideration of the services rendered by such Dealers and representatives in
the Offering. Following the NAV pricing date, a similar discount will be applied
to the new offering price. For purposes of this discount, a family member
includes such person’s spouse, parent, child, sibling, mother- or father-in-law,
son- or daughter-in law or brother- or sister-in-law.

4. Dealer’s Commissions and Fees.

Pursuant to the Dealer Manager Agreement, the Dealer Manager will reallow all
selling commissions attributable to Dealer. Except for discounts described in or
as otherwise provided in the “Plan of Distribution” section of the Prospectus
(as amended and supplemented) and pursuant to the volume discount program
described in Section 3 of this Agreement, the Dealer’s selling commission
applicable to the public offering price of the Class A Shares and Class T Shares
sold by the Dealer, which it is authorized to sell hereunder, are as follows:

 

- 3 -



--------------------------------------------------------------------------------

Class A Shares

 

     Selling Commissions  

Distribution Channel

   Primary
Offering
Shares     DRP Shares  

Sales through a Dealer earning transaction-based compensation

     7.0 %      0.0 % 

Sales through all other distribution channels as described in the Prospectus

     0.0 %      0.0 % 

The Dealer will not receive any selling commissions in connection with Class A
Shares sold pursuant to the DRP.     

Class T Shares

 

     Selling Commissions  

Distribution Channel

   Primary
Offering
Shares     DRP Shares  

Sales through a Dealer earning transaction-based compensation

     2.0 %      0.0 % 

Sales through all other distribution channels as described in the Prospectus

     2.0 %      0.0 % 

The Dealer will not receive any selling commissions in connection with Class T
Shares sold pursuant to the DRP.     

All selling commissions shall be based on Shares sold by Dealer and accepted and
confirmed by the Company, which commission will be paid by the Dealer Manager.
For these purposes, a “sale of Shares” shall occur if and only if a transaction
has closed with a subscriber for Shares pursuant to all applicable offering and
subscription documents, payment for the Shares has been received in full in the
manner provided in Section 2 hereof, the Company has accepted the subscription
agreement of such subscriber and the Company has thereafter distributed the
commission to the Dealer Manager in connection with such transaction. The Dealer
affirms that the Dealer Manager’s liability for commissions payable is limited
solely to the proceeds of commissions receivable from the Company and the Dealer
hereby waives any and all rights to receive payment of commissions due until
such time as the Dealer Manager is in receipt of the commission from the
Company.

In addition, upon the terms set forth herein or in the Prospectus (as amended
and supplemented), the Dealer Manager will reallow to Dealer a portion of its
dealer manager fee equal to 1.0% of the proceeds from Shares sold by Dealer in
the primary offering (the “Marketing Fee”) upon the terms and conditions set
forth in an Appendix hereto, provided that the Dealer Manager may adjust the
amount of the reallowance, in its sole discretion, based upon a number of
factors including the number of shares sold by Dealer in this offering, Dealer’s
level of marketing support and bona fide conference fees incurred, each as
compared to those of the other Dealers participating in this offering. For
volume discount sales of Class A Shares of $3,000,000 or more, the dealer
manager fee is reduced as set forth above. The amount of the dealer manager fee
reallowed to a Dealer in that instance will be negotiated on a transaction by
transaction basis. The Dealer Manager or the Company will pay or reimburse bona
fide invoiced due diligence expenses of Dealer, provided, however, that the
aggregate of such reimbursements to Dealer and other broker-dealers, together
with all other organization and offering expenses, may not exceed 15% of the
Company’s gross proceeds from the Offering.

The selling commission will be waived in connection with the following
categories of sales:

 

- 4 -



--------------------------------------------------------------------------------

  •   Sales in which an investor pays a broker-dealer a fixed fee, e.g., a
percentage of assets under management, for investment advisory and broker-dealer
services, which is referred to as a “wrap fee;”

 

  •   Sales made by certain selected participating broker-dealers at the
discretion of the dealer manager;

 

  •   Sales in managed accounts that are managed by participating broker-dealers
or their affiliates;

 

  •   Sales to employees of selected participating broker-dealers; or

 

  •   Sales made through a bank acting as a trustee or fiduciary.

As set forth in the Dealer Manager Agreement and subject to the terms and
limitations described therein, each outstanding Class T Share sold in the
primary Offering will be subject to a distribution and shareholder servicing fee
payable to the Dealer Manager for five years from the date on which such share
is issued for services and expenses related to the marketing, sale and
distribution of such shares and for providing shareholder services. The Dealer
Manager will reallow the distribution and shareholder servicing fees to the
Dealer for Class T Shares which the Dealer sold to give rise to such fees. If
the Dealer is no longer the broker-dealer of record with respect to such Class T
Shares, however, then Dealer shall no longer be paid the distribution and
shareholder servicing fees related to such Class T Shares. Notwithstanding the
foregoing, the Company will cease paying to the Dealer Manager and the Dealer
Manager will cease reallowing to the Dealer, the distribution and shareholder
servicing fee with respect to all Class T Shares sold in the Offering at the
earliest of: (i) the date at which, in the aggregate, underwriting compensation
from all sources, including the distribution and shareholder servicing fee,
equals 10% of the gross proceeds from the primary Offering (i.e. excluding
proceeds from sales pursuant to the DRP); (ii) the date on which the Company
lists the Shares on a national securities exchange; and (iii) the date of a
merger or other extraordinary transaction in which the Company is a party and in
which the Shares are exchanged for cash or other securities.

Except as otherwise provided herein, all expenses incurred by Dealer in the
performance of the Dealer’s obligations hereunder, including, but not limited
to, expenses related to the Offering and any attorneys’ fees, shall be at
Dealer’s sole cost and expense, and the foregoing shall apply notwithstanding
the fact that the Offering is not consummated for any reason.

Dealer acknowledges and agrees that no commissions, payments or amounts
whatsoever will be paid to the Dealer unless or until the gross proceeds of the
Shares sold are disbursed to the Company pursuant to Section 3 of the Escrow
Agreement, except for Shares sold to residents of a state that has imposed a
State-Required Minimum Offering, which will be paid to the Dealer pursuant to
Sections 4, 5 and 6 of the Escrow Agreement. Until the Minimum Offering, as
defined in the Escrow Agreement, is obtained, investments will be held in escrow
and, if the Minimum Offering is not obtained within the time periods specified
in the Prospectus, investments will be returned to the investors in accordance
with the Prospectus. Likewise, if an applicable State-Required Minimum Offering
is not obtained prior to the termination of the Offering, the investments from
residents of that state will be promptly returned to them in accordance with the
Prospectus.

The parties hereby agree that the foregoing commission is not in excess of the
usual and customary distributors’ or sellers’ commission received in the sale of
securities similar to the Shares, that Dealer’s interest in the Offering is
limited to such commission from the Dealer Manager and Dealer’s indemnity and
right to contribution referred to in Sections 9 and 10 of the Dealer Manager
Agreement and that the Company is not liable or responsible for the direct
payment of such commission to the Dealer.

 

- 5 -



--------------------------------------------------------------------------------

5. Payment.

Payment of selling commissions or any reallowance of a portion of the dealer
manager fee or distribution and shareholder servicing fee will be made by the
Dealer Manager (or by the Company as provided in the Dealer Manager Agreement)
to the Dealer within 30 days of the receipt by the Dealer Manager of the
applicable gross payments from the Company. Dealer acknowledges that, if the
Company makes the applicable payment to the Dealer Manager, the Company is
relieved of any obligation to make the applicable payment to the Dealer. The
Company may rely on and use the preceding acknowledgment as a defense against
any claim by the Dealer for selling commissions the Company pays to Dealer
Manager but that Dealer Manager fails to remit to the Dealer. Payments will be
made via electronic transfer in accordance with the instructions that the Dealer
provides on the last page of this Agreement.

6. Right to Reject Orders or Cancel Sales.

All orders, whether initial or additional, are subject to acceptance by and
shall only become effective upon confirmation by the Company. The Dealer agrees
that the Company, in its sole and absolute discretion, may accept or reject any
subscription, in whole or in part, for any reason whatsoever, and no commission
will be paid to the Dealer with respect to the portion of any subscription that
is rejected. Orders not accompanied by a subscription agreement with the
executed signature page and the required check in payment for the Shares may be
rejected. Issuance and delivery of the Shares will be made only after actual
receipt of payment therefor. If any check is not paid upon presentment, or if
the Company is not in actual receipt of clearinghouse funds or cash, certified
or cashier’s check or the equivalent in payment for the Shares, the Company
reserves the right to cancel the sale without notice. In the event an order is
rejected, canceled or rescinded for any reason, the Dealer agrees to return to
the Dealer Manager any commission theretofore paid with respect to such order
within 30 days thereafter and, failing to do so, the Dealer Manager shall have
the right to offset amounts owed against future commissions due and otherwise
payable to the Dealer.

7. Covenants of the Dealer.

Dealer covenants and agrees with the Dealer Manager and the Company that:

(a) Dealer will use its best efforts to sell the Shares for cash on the terms
and conditions set forth in this Agreement and the Prospectus as amended and
supplemented.

(b) Dealer agrees not to rely upon the efforts of the Dealer Manager, which is
affiliated with the Company, in determining whether the Company has adequately
and accurately disclosed all material facts upon which to provide a basis for
evaluating the Company to the extent required by federal or state laws or FINRA.
Dealer further agrees to conduct its own investigation to make that
determination independent of the efforts of the Dealer Manager.

(c) In connection with the Dealer’s participation in the offer and sale of
Shares (including, without limitation, all initial and additional subscriptions
for Shares and any resales and transfers of Shares), the Dealer will comply with
all requirements and obligations imposed upon it by (i) the Securities Act, the
Securities Exchange Act of 1934, as amended (the “Exchange Act ”), and the rules
and regulations of the Securities and Exchange Commission (the “SEC”)
promulgated under both such acts, including the obligation to deliver a copy of
the Prospectus as amended or supplemented; (ii) all applicable state securities
laws and regulations as from time to time in effect; (iii) the applicable rules
of FINRA, including, but not in any way limited to, Rules 2340, 2420, 2730, 2740
and 2750 of the NASD Conduct Rules, FINRA Rule 2310 and FINRA Rule 5141; (iv)
all applicable rules and regulations relating to the suitability of investors,
including, without limitation, the provisions of Articles III.C. and III.E of
the Statement of Policy regarding Real Estate Investment Trusts of the North
American Securities Administrators Association, Inc. (the “NASAA Guidelines”);
(v) any other state and federal laws and regulations applicable to the Offering,
the sale of Shares or the activities of the Dealer pursuant to this Agreement,
including without limitation the privacy standards and requirements of state and
federal laws, including the Gramm-Leach-Bliley Act of 1999 (the “GLBA”), and the
laws governing money laundering abatement and anti-terrorist financing efforts,
including the applicable rules of the SEC and FINRA, the Bank Secrecy Act, as
amended, the USA Patriot Act of 2001, and regulations administered by the Office
of Foreign Asset Control at the Department of the Treasury; and (vi) this
Agreement and the Prospectus as amended and supplemented.

 

- 6 -



--------------------------------------------------------------------------------

(d) The Dealer will not offer Shares in any jurisdiction unless and until (i)
the Dealer has been advised in writing by the Company or the Dealer Manager that
the Shares are either registered in accordance with, or exempt from, the
securities laws of such jurisdiction and (ii) the Dealer has all required
licenses and registrations to offer shares in that jurisdiction.

(e) The Dealer will offer Shares (both at the time of an initial subscription
and at the time of any additional subscription, including initial enrollments
and increased participations in the DRP) only to persons who meet the financial
qualifications and suitability standards set forth in the Prospectus as amended
or supplemented or in any suitability letter or memorandum sent to the Dealer by
the Company or the Dealer Manager. Nothing contained in this section shall be
construed to relieve the Dealer of the Dealer’s suitability obligations under
FINRA Rule 2111 or FINRA Rule 2310. Dealer shall not purchase any Shares for a
discretionary account without obtaining the prior written approval of Dealer’s
customer and his or her signature on a subscription agreement.

(f) The Dealer agrees to comply with the record-keeping requirements imposed by
(i) federal and state securities laws and the rules and regulations thereunder,
(ii) the applicable rules of FINRA and (iii) the NASAA Guidelines, including the
requirement to maintain records (the “Suitability Records”) of the information
used to determine that an investment in Shares is suitable and appropriate for
each subscriber pursuant to the requirements of the jurisdiction in which such
purchaser is a resident, the suitability standards set forth in the Prospectus
and the subscription agreement for the Shares for a period of six (6) years from
the date of the sale of the Shares. The Dealer further agrees to make the
Suitability Records available to the Dealer Manager and the Company upon request
and to make them available to representatives of the SEC and FINRA and
applicable state securities administrators upon the Dealer’s receipt of a
subpoena or other appropriate document request from such agency. Dealer agrees
that, prior to accepting a subscription for the Shares, it will inform the
prospective investor of all pertinent facts relating to the illiquidity and lack
of marketability of the Shares, as appropriate, during the term of the
investment.

(g) The Dealer will provide the Dealer Manager with a copy of the Dealer’s
policies and procedures, including any subsequent amendments thereto, regarding
expense reimbursements to the Dealer’s registered representatives and related
reporting requirements to the Dealer.

(h) The Dealer will provide the Dealer Manager with such information relating to
the offer and sale of the Shares by it as the Dealer Manager may from time to
time reasonably request or as may be requested to enable the Dealer Manager or
the Company, as the case may be, to prepare such reports of sale as may be
required to be filed under applicable federal or state securities laws and the
rules and regulations thereunder.

(i) The Dealer agrees to be bound by the terms of the Escrow Agreement dated
June 1, 2015, among UMB Bank, N.A., as escrow agent, the Dealer Manager and the
Company, which is included as an exhibit to the Registration Statement, and the
Dealer Manager further agrees that it will not represent or imply that UMB Bank,
N.A., as the escrow agent identified in the Prospectus, has investigated the
desirability or advisability of an investment in the Company or has approved,
endorsed or passed upon the merits of the Shares or of the Company, nor will the
Dealer use the name of said escrow agent in any manner whatsoever in connection
with the offer or sale of the Shares other than by acknowledgment that it has
agreed to serve as escrow agent.

8. Prospectus and Sales Literature.

Except for Authorized Sales Materials, Dealer is not authorized or permitted to
give, and will not give, any information or make any representation (written or
oral) concerning the Shares except as set forth in the Prospectus as amended and
supplemented. The Dealer Manager will supply Dealer with reasonable quantities
of the Prospectus, including amendments of and supplements to the Prospectus,
and any Authorized Sales Materials, for delivery to investors, and Dealer will
deliver a copy of the Prospectus, including any amendments and supplements
thereto, as required by the Securities Act, the Exchange Act and the rules and
regulations promulgated under both. The Dealer agrees that (i) it will deliver a
copy of the Prospectus as amended and supplemented to each investor to whom an
offer is made prior to or simultaneously with the first solicitation of an offer
to sell the Shares to an investor and (ii) it will not send or give any
Authorized Sales Materials to an investor unless the Authorized Sales Materials
are accompanied by or preceded by the Prospectus, as amended and supplemented.

 

- 7 -



--------------------------------------------------------------------------------

Except for the Authorized Sales Materials, the Company has not authorized the
use of any supplemental literature or sales materials in connection with the
Offering and the Dealer agrees not to use any material unless it has been
authorized by the Company and provided to the Dealer by the Dealer Manager.
Dealer agrees that it will not show or give to any investor or prospective
investor or reproduce any material or writing that is supplied to it by the
Dealer Manager and marked “broker-dealer use only” or otherwise bearing a legend
denoting that it is not to be used in connection with the sale of Shares to
members of the public. Dealer agrees that it will not show or give to any
investor or prospective investor in a particular jurisdiction any material or
writing that is supplied to it by the Dealer Manager if such material bears a
legend denoting that it is not to be used in connection with the sale of Shares
to members of the public in such jurisdiction. Dealer agrees that it will not
use in connection with the offer or sale of Shares any material or writing that
relates to another company supplied to it by the Company or the Dealer Manager
bearing a legend that states that such material may not be used in connection
with the offer or sale of any securities of the Company.

Dealer agrees, if the Dealer Manager so requests, to furnish a copy of any
revised Prospectus to each person whom it has furnished a copy of any previous
preliminary Prospectus, and further agrees that it will itself mail or otherwise
deliver all preliminary and final Prospectuses required for compliance with the
provisions of federal and state securities laws and the rules and regulations
thereunder, including Rule 15c2-8 under the Exchange Act. Regardless of the
termination of this Agreement, Dealer will deliver a Prospectus (as amended and
supplemented) in transactions in the Shares for a period of 90 days from the
effective date of the Registration Statement or such other period as may be
required by the Exchange Act or the rules and regulations thereunder.

9. License and Association Membership.

Dealer represents and warrants to the Company and the Dealer Manager that it is
a properly registered or licensed broker-dealer with the SEC, duly authorized to
offer and sell Shares under federal securities laws and regulations and the
securities laws and regulations of all states where it offers or sells Shares
and that it is a member of FINRA in good standing. This Agreement shall
automatically terminate if the Dealer ceases to be a member of FINRA in good
standing or is subject to a FINRA suspension or if the Dealer’s registration or
license under the Exchange Act or any state securities laws or regulations is
terminated or suspended; the Dealer agrees to notify the Dealer Manager
immediately if any of these events occur.

10. Anti-Money Laundering Compliance Programs.

Dealer’s acceptance of this Agreement constitutes a representation to the
Company and the Dealer Manager that the Dealer has established and implemented
an anti-money laundering and customer identification compliance program (“AML
Program”) in accordance with applicable laws and regulations, including federal
and state securities laws, applicable rules of FINRA, and the Bank Secrecy Act,
Title 31 U.S.C. Sections 5311-5355, as amended by the USA Patriot Act of 2001,
and related regulations (31 C.F.R. Part 103), and will continue to maintain its
AML Program consistent with applicable laws and regulations during the term of
this Agreement.

In accordance with these applicable laws and regulations and its AML Program,
Dealer agrees to verify the identity of its new customers; to maintain customer
records; to check the names of new customers against government watch lists,
including the Office of Foreign Asset Control’s (OFAC) list of Specially
Designated Nationals and Blocked Persons. Additionally, Dealer will monitor
account activity to identify patterns of unusual size or volume, geographic
factors and any other “red flags” described in the USA Patriot Act as potential
signals of money laundering or terrorist financing. Dealer will submit to the
Financial Crimes Enforcement Network any required suspicious activity reports
about such activity and further will disclose such activity to applicable
federal and state law enforcement when required by law. Upon request by the
Dealer Manager at any time, the Dealer hereby agrees to furnish (i) a copy of
its AML Program to the Dealer Manager for review, and (ii) a copy of the
findings and any remedial actions taken in connection with Dealer’s most recent
independent testing of its AML Program. The Company and the Dealer Manager
reserve the right to reject account applications from new customers who fail to
provide necessary account information or who intentionally provide misleading
information.

 

- 8 -



--------------------------------------------------------------------------------

11. Suspension; Termination; and Amendment

This Agreement shall become effective upon the execution hereof by the Dealer
and the receipt of this executed Agreement by the Dealer Manager. Dealer will
immediately suspend or terminate its offer and sale of Shares upon the request
of the Company or the Dealer Manager at any time and will resume its offer and
sale of Shares hereunder upon subsequent request of the Company or the Dealer
Manager. In addition to termination pursuant to Section 9, any party may
terminate this Agreement by written notice, which termination shall be effective
48 hours after such notice is given. Upon the sale of all of the Shares or the
termination of the Dealer Manager Agreement, this Agreement shall terminate
without obligation on the part of the Dealer or the Dealer Manager, except as
set forth in this Agreement. The respective agreements and obligations of the
Dealer Manager and the Dealer set forth in Sections 4, 5, 6, 7(c), 7(f), 7(h), 8
and 11 through 23 of this Agreement shall remain operative and in full force and
effect regardless of the termination of this Agreement. This Agreement may be
amended at any time by the Dealer Manager by written notice to the Dealer. Any
such amendment shall be deemed accepted by the Dealer upon the Dealer placing an
order for the sale of Shares after it has received such notice.

12. Limitation of Offer

Dealer will offer Shares only to persons who meet the financial qualifications
set forth in the Prospectus and will only make offers to persons in the states
in which it is advised in writing by the Company or the Dealer Manager that the
Shares are qualified for sale or that such qualification is not required. In
offering Shares, Dealer will comply with all applicable provisions of the FINRA
Rules including those rules relating to suitability of recommendations, as well
as all other applicable rules and regulations relating to suitability of
investors, including without limitation, the provisions of Article III.C. of the
Statement of Policy Regarding Real Estate Investment Trusts of the North
American Securities Administrators Association, Inc.

In accordance with Section 8(e) of the Dealer Manager Agreement, the Dealer
Manager shall be responsible for determining if a purchaser meets the initial
suitability standards set forth in the FINRA Conduct Rules and the NASAA
Guidelines, including any applicable state specific suitability standards set
forth in the Prospectus. In making this determination, the Dealer Manager shall
be entitled to rely on the Dealer and information provided by the purchasers.
The Dealer shall make every reasonable effort to determine that the purchase of
the Shares is a suitable and appropriate investment for each purchaser based on
information provided by such purchaser to the Dealer including such purchaser’s
age, investment objectives, investment experience, income, net worth, financial
situation, and other investments held by such purchaser. In making its
determination, the Dealer will consider, based on the information provided by
the purchaser, whether the purchaser: meets the state specific minimum income
and net worth standards set forth in the Suitability Standards section of the
Prospectus for purchasers resident in those states; can reasonably benefit from
an investment in the Shares based on his overall investment objectives and
portfolio structure; is able to bear the economic risk of the investment based
on his overall financial situation; and has an apparent understanding of the
fundamental risks of an investment in the Shares, the risk that he may lose his
entire investment, the lack of liquidity of the Shares, the restrictions on
transferability of the Shares, the background and qualifications of the
Company’s advisor, and the tax, including ERISA, consequences of an investment
in the Shares. The Dealer agrees to maintain records for at least six (6) years
of the information used to determine that an investment in the Shares is
suitable and appropriate for each such purchaser.

13. Privacy Laws.

The Dealer Manager and Dealer (each referred to individually in this section as
a “party”) agree as follows:

(a) Each party agrees to abide by and comply in all respects with (i) the
privacy standards and requirements of the GLBA and applicable regulations
promulgated thereunder, (ii) the privacy standards and requirements of any other
applicable federal or state law, including the Fair Credit Reporting Act
(“FCRA”) and (iii) its own internal privacy policies and procedures, each as may
be amended from time to time.

(b) Dealer shall not disclose nonpublic personal information (as defined under
the GLBA) of all customers who have opted out of such disclosures, except to
service providers (when necessary and as permitted under the GLBA) or as
otherwise required by applicable law;

 

- 9 -



--------------------------------------------------------------------------------

(c) Except as expressly permitted under the FCRA, Dealer shall not disclose any
information that would be considered a “consumer report” under the FCRA; and

(d) Dealer shall be responsible for determining which customers have opted out
of the disclosure of nonpublic personal information by periodically reviewing
and, if necessary, retrieving a list of such customers (the “ List ”) to
identify customers that have exercised their opt-out rights. In the event either
party expects to use or disclose nonpublic personal information of any customer
for purposes other than servicing the customer, or as otherwise required by
applicable law, that party must first consult the List to determine whether the
affected customer has exercised his or her opt-out rights. Each party
understands that it is prohibited from using or disclosing any nonpublic
personal information of any customer that is identified on the List as having
opted out of such disclosures.

14. Confidentiality of Due Diligence Information.

Dealer understands that the Company, Dealer Manager or third party due diligence
providers may from time to time furnish Dealer with certain information which is
non-public, confidential or proprietary in nature (the “Due Diligence
Information”) in connection with its due diligence obligations under FINRA rules
and federal securities laws. Dealer agrees that the Due Diligence Information
will be kept confidential and shall not, without the Company’s, the Dealer
Manager’s or such third party’s prior written consent, be disclosed by Dealer,
or by Dealer’s affiliates, agents, representatives or employees, in any manner
whatsoever, in whole or in part, and shall not be used by Dealer, its agents,
representatives or employees, other than in connection with Dealer’s due
diligence evaluation of the Offering. Dealer agrees to reveal the Due Diligence
Information only to its affiliates, agents, representatives and employees who
need to know the Due Diligence Information for the purpose of the due diligence
evaluation. Further, Dealer and its affiliates, agents, representatives and
employees will not disclose to any person the fact that the Due Diligence
Information has been made available to it.

The term “Due Diligence Information” shall not include information which (i) is
already in Dealer’s possession or in the possession of Dealer’s parent
corporation or affiliates, provided that such information is not known by Dealer
to be subject to another confidentiality agreement with or other obligation of
secrecy to the Company or another party; (ii) is or becomes generally available
to the public other than as a result of a disclosure by Dealer, its affiliates,
or their respective directors, officers, employees, agents, advisors and
representatives in violation of this agreement; (iii) becomes available to
Dealer or its affiliates on a non-confidential basis from a source other than
the Company or its advisors, provided that such source is not known by Dealer or
its affiliates to be bound by a confidentiality agreement with or other
obligation of secrecy to the Company or another party; or (iv) is independently
developed by Dealer or by its affiliates without use of the Due Diligence
Information.

Dealer agrees that its obligation of non-disclosure, non-use and confidentiality
of the Due Diligence Information as set forth herein shall terminate upon the
termination of the Offering.

15. Complaints.

The Dealer Manager and Dealer agree as follows:

(a) to notify the other if either receives any written or otherwise documented
complaint from an investor in connection with the offer or sale of Shares by
Dealer;

(b) to cooperate with the other in resolving the complaint; and

(c) to cooperate in any regulatory examination of the other to the extent it
involves this Agreement or the offer or sale of Shares by Dealer.

16. Notices.

(a) Any communications from Dealer shall be in writing addressed to the Dealer
Manager at 1845 Walnut Street, 18th Floor Philadelphia, Pennsylvania 19103.

 

- 10 -



--------------------------------------------------------------------------------

(b) Any notice from the Dealer Manager to Dealer shall be deemed to have been
duly given if e-mailed, mailed, faxed or delivered by overnight delivery to
Dealer at Dealer’s address shown below.

17. Confirmation.

The Dealer Manager hereby acknowledges that the Dealer Manager has assumed the
duty to confirm on behalf of the Dealer all orders for purchases of Shares
accepted by the Company. Such confirmations will comply with the rules of the
SEC and FINRA and will comply with the applicable laws of such other
jurisdictions to the extent that the Dealer Manager is advised of such laws in
writing by the Dealer.

18. Entire Agreement, Waiver.

(a) This Agreement constitutes the entire agreement between the Dealer Manager
and Dealer, and shall not be amended or modified in any way except by subsequent
agreement executed in writing by the Dealer Manager and Dealer. Neither party to
this Agreement shall be liable or bound to the other by any agreement except as
specifically set forth in this Agreement.

(b) The Dealer Manager and Dealer may waive, but only in writing, any term,
condition, or requirement under this Agreement that is intended for its benefit.
However, any written waiver of any term or condition of this Agreement shall not
operate as a waiver of any other breach of the term or condition of this
Agreement.

(c) Also, any failure to enforce any provision of this Agreement shall not
operate as a waiver of that provision or any other provision of this Agreement.

19. Parties; Assignment.

This Agreement shall inure to the benefit of and be binding on Dealer, the
Dealer Manager, and any respective successors and permitted assigns. This
Agreement shall also inure to the benefit of the indemnified parties and their
successors and permitted assigns to the extent set forth in Section 9 of the
Dealer Manager Agreement. This Agreement is intended to be and is for the sole
and exclusive benefit of the parties to this Agreement, including their
respective successors and permitted assigns, and the indemnified parties and
their successors and permitted assigns, and for the benefit of no other person.
No other person shall have any legal or equitable right, remedy or claim under
or in respect of this Agreement. No purchaser of any of the Shares from Dealer
shall be construed to be its successor or assign merely by reason of the
purchase. No party shall assign this Agreement or any right, interest or benefit
under this Agreement without the prior written consent of the other party.

20. Arbitration, Attorney’s Fees, Jury Trial and Applicable Law.

In the event of a dispute concerning any provision of this Agreement (including
any provisions of the Dealer Manager Agreement incorporated into this
Agreement), either party may require the dispute to be submitted to binding
arbitration, conducted on a confidential basis, under the then current
commercial arbitration rules of FINRA or the American Arbitration Association
(at the discretion of the party requesting arbitration) in accordance with the
terms of this Agreement (including the governing law provisions of this section)
and pursuant to the Federal Arbitration Act (9 U.S.C. §§ 1 – 16). The parties
will request that the arbitrator or arbitration panel (“Arbitrator”) issue
written findings of fact and conclusions of law. The Arbitrator shall not be
empowered to make any award or render any judgment for punitive damages, and the
Arbitrator shall be required to follow applicable law in construing this
Agreement, making awards, and rendering judgments. The decision of the
arbitration panel shall be final and binding, and judgment upon any arbitration
award may be entered by any court having jurisdiction. All arbitration hearings
will be held at a mutually agreed upon site. The parties may agree on a single
arbitrator, or, if the parties cannot so agree, each party will have the right
to choose one arbitrator, and the selected arbitrators will choose a third
arbitrator. Each arbitrator must have experience and education that qualify him
or her to competently address the specific issues to be designated for
arbitration. Notwithstanding the preceding, no party will be prevented from
immediately seeking provisional remedies in courts of competent jurisdiction,
including but not limited to, temporary restraining orders and preliminary
injunctions, but such remedies will not be sought as a means

 

- 11 -



--------------------------------------------------------------------------------

to avoid or stay arbitration. Except as provided otherwise in Section 9 of the
Dealer Manager Agreement, in any action or arbitration to enforce the provisions
of this Agreement or to secure damages for its breach, the prevailing party
shall recover its costs and reasonable attorney’s fees. Each party to this
Agreement hereby waives a trial by jury in any legal action or proceeding
relating to this Agreement. This Agreement shall be construed under the laws of
the Commonwealth of Pennsylvania; provided, however, that the governing law for
causes of action for violations of federal or state securities law shall be
governed by the applicable federal or state securities law.

21. Severability.

In the event that any court of competent jurisdiction declares invalid any
provision of this Agreement, such invalidity shall have no effect on the other
provisions of this Agreement, which shall remain valid and binding and in full
force and effect, and to that end the provisions of this Agreement shall be
considered severable.

22. Counterparts.

This Agreement may be executed in any number of counterparts. Each counterpart,
when executed and delivered, shall be an original contract, but all
counterparts, when taken together, shall constitute one and the same agreement.

23. Relationship.

Nothing in this Agreement shall be construed or interpreted to constitute the
Dealer as an employee, agent or representative of, or in association with or in
partnership with, the Dealer Manager, the Company or the other Dealers; instead,
this Agreement shall only constitute the Dealer as a dealer authorized by the
Dealer Manager to sell the Shares according to the terms set forth in the
Registration Statement and the Prospectus as amended and supplemented and in
this Agreement.

24. Effective Date.

This Agreement is made effective between the parties as of the date accepted by
Dealer as indicated by its signature to this Agreement.

[Signature page follows]

 

- 12 -



--------------------------------------------------------------------------------

Date    Sincerely, [            ] [        ] , 20[            ]    RESOURCE
SECURITIES, INC.    By:                                     
                                 Darshan V. Patel, President

ACCEPTANCE:

We have read the foregoing Agreement and accept your invitation to become a
Dealer under all the terms and conditions stated in the above Agreement and
confirm that all the statements set forth in the above Agreement are true and
correct. We hereby represent that the list below of jurisdictions in which we
are registered or licensed as a broker or dealer and are fully authorized to
sell securities is true and correct, and we agree to advise you of any change in
such list during the term of this Agreement. We hereby acknowledge receipt of a
copy of the Dealer Manager Agreement referred to above.

 

[            ] [        ] , 20[            ]    
                                                                             
                                                   , Date    
a(n)                                   
                                                            , corporation,    
By:                                        
                                         
                                             
                                                                             
                               , President    

 

    (Address)    

 

    (Telephone Number)     Our CRD Number
is                                        
                                                     Our Tax ID Number
is                                        
                                            

 

Licensed as a broker-dealer in the following states:   

 

 



--------------------------------------------------------------------------------

Additional Dealer Contact Information

 

     Due Diligence    Marketing    Commission

Name:

  

 

  

 

  

 

Address:

  

 

  

 

  

 

City/St/Zip

  

 

  

 

  

 

Telephone:

  

 

  

 

  

 

Fax:

  

 

  

 

  

 

Email:

  

 

  

 

  

 

Address for notice pursuant to Section 16 (if different from above address):

 

Name:  

 

 

Company:  

 

 

Address:  

 

 

City, State and Zip code:  

 

 

Telephone No.:  

 

 

Fax:   

 

   Email:   

 

Commission Payments Information

 

  ¨.  Wire   ¨.  ACH   To:    

 

 

 

 

 

 

- 2 -



--------------------------------------------------------------------------------

APPENDIX I

MARKETING FEE AGREEMENT

In consideration for the payment to you, as Dealer, by the Dealer Manager of the
Marketing Fee, as described in Section 4 of the Selected Dealer Agreement, the
Prospectus and this Appendix I, you warrant, represent, covenant, and agree with
the Dealer Manager that you, as Dealer, shall do the following:

 

  •   prominently and promptly announce your participation in the Offering as a
Dealer to your registered representatives, whether by newsletter, e-mail, mail
or otherwise, which announcement also shall advise your registered
representatives to contact the Dealer Manager; and

 

  •   provide the Dealer Manager with the names, telephone numbers, addresses
and e-mail addresses of your registered representatives, which information shall
be kept confidential by the Dealer Manager and the Company to the extent not
required to be reported to federal or state securities agencies, and shall not
be used for any purpose other than the marketing of the Offering as set forth in
the Dealer Manager Agreement and the Selected Dealer Agreement. Further, you, as
Dealer, agree that the Dealer Manager, the Company and the sponsor may directly
contact your registered representatives, in person or otherwise, to:

 

  •   inform them of the Offering;

 

  •   explain the merits and risks of the Offering; and

 

  •   otherwise assist in your registered representatives’ efforts to solicit
and sell Shares.

 

- 3 -



--------------------------------------------------------------------------------

Exhibit A

Second Amended & Restated Dealer Manager Agreement

 

- 4 -



--------------------------------------------------------------------------------

EXHIBIT B

Form of Placement Agreement

for Class A Shares

This agreement (“Agreement”) is made as of this [        ] day of
[                        ] between Resource Securities, Inc., a Delaware
corporation (the “Dealer Manager”), Resource Innovation Office REIT, Inc., a
Maryland corporation (the “Company”), and [                                ]
(the “Counterparty”) and relates to the Company’s public offering (the
“Offering”) of up to $1,100,000,000 in shares of its common stock, $0.01 par
value per share, in any combination of the following two classes of common
stock: Class A (the “Class A Shares”) and Class T (collectively with the Class A
Shares, the “Shares”), of which up to $100,000,000 in Shares are to be offered
pursuant to the Company’s distribution reinvestment plan (“DRP”), subject to the
terms set forth below.

The Counterparty is:

 

  ¨ a registered investment adviser under the Investment Advisers Act of 1940 (a
“Federal RIA”);

 

  ¨ an investment adviser registered under state law (a “State RIA,” and either
or both, an “RIA”); or

 

  ¨ a bank trust department acting on behalf of trust accounts over which it
serves in a fiduciary capacity (a “Bank”).

1. Basic Terms.

1.1. The Company has prepared and filed with the Securities and Exchange
Commission (the “SEC”) a registration statement (Registration No. 333-201842)
that has become effective for the registration of the Shares under the
Securities Act of 1933, as amended (the “Securities Act”), and the applicable
rules and regulations (the “Rules and Regulations”) of the SEC promulgated
thereunder or pursuant to the Securities Exchange Act of 1934, as amended (the
“Exchange Act”). The registration statement and the prospectus contained
therein, as finally amended at the effective date of the registration statement,
are respectively hereinafter referred to as the “Registration Statement” and the
“Prospectus,” except that if the Company files a prospectus or prospectus
supplement pursuant to Rule 424(b) under the Securities Act, or if the Company
files a post-effective amendment to the Registration Statement, the term
“Prospectus” includes the prospectus filed pursuant to Rule 424(b) or the
prospectus included in such post-effective amendment, and the term “Registration
Statement” includes the Registration Statement as amended by any such
post-effective amendment. The term “Preliminary Prospectus” as used herein shall
mean a preliminary prospectus related to the Shares as contemplated by Rule 430,
Rule 430A, or Rule 430B of the Rules and Regulations included at any time as
part of the Registration Statement. If a separate registration statement is
filed and becomes effective solely with respect to shares of the Company’s
common stock offered pursuant to the DRP, the terms “Registration Statement” and
“Prospectus” shall refer to such registration statement and prospectus contained
therein from and after the date of effectiveness of such registration statement,
as such registration statement and prospectus may be amended or supplemented
from time to time.

1.2. The Dealer Manager has entered into that certain Second Amended & Restated
Dealer Manager Agreement with the Company, dated March 23, 2016, the form of
which is available upon request from the Dealer Manager. The Dealer Manager
Agreement contains the terms pursuant to which the Dealer Manager will offer the
Shares for sale to the public. Class A Shares offered and sold pursuant to this
Agreement will be offered and sold through the Dealer Manager, a registered
broker-dealer that is a member of the Financial Industry Regulatory Authority,
Inc. (“FINRA”).

1.3. Class A Shares offered and sold pursuant to the terms of this Agreement
shall be offered and sold for cash on the terms and conditions stated in the
Prospectus. Class A Shares may be purchased by clients of the Counterparty only
where the Shares may be legally offered and sold, only by such persons who shall
be legally qualified to purchase the Shares and only by such persons in such
states in which the Counterparty is registered as an investment adviser or
exempt from any applicable registration requirements.

 

- 5 -



--------------------------------------------------------------------------------

1.4. Nothing in this Agreement shall be deemed or construed to make the
Counterparty an employee, agent, representative or partner of the Dealer Manager
or of the Company. The Counterparty specifically acknowledges and agrees that
the Dealer Manager shall have no supervisory responsibilities for the
Counterparty or its employees, agents or representatives pursuant to the
applicable Rules and Regulations and state securities laws and regulations. The
Counterparty is not authorized to act for the Dealer Manager or the Company or
to make any representations on their behalf except as set forth in the
Prospectus and such other printed information furnished to the Counterparty by
the Dealer Manager or the Company to supplement the Prospectus (“Supplemental
Information”).

1.5. If the Counterparty is an RIA, the RIA acknowledges and represents that
this Agreement applies only to transactions with clients of investment adviser
representatives (“IARs”) who are not registered with a broker-dealer. Sales to
clients of IARs affiliated with a broker-dealer (“IARs affiliated with a
dealer”) will be governed by the terms of their broker-dealer’s selected dealer
agreement with the Dealer Manager. The price per Class A Share for transactions
with clients of IARs shall be equal to the purchase price for the Class A
Shares, net of all selling commissions. In addition, the stipulations of this
paragraph apply to any IARs affiliated with a dealer who become future employees
of the RIA as well as any IARs currently employed by the RIA who become IARs
affiliated with a dealer in the future.

1.6 Neither the Counterparty nor any other person shall have any authority to
give any information or make any representations in connection with the Shares
other than as contained in the Registration Statement and the Prospectus and as
is otherwise expressly authorized in writing by the Company.

1.7 Neither the Company nor the Dealer Manager shall pay any fees, commissions
or other compensation to the Counterparty. The Counterparty understands and
agrees that its clients’ transactions will be effected by the Dealer Manager and
that the Dealer Manager will receive from the Company a dealer manager fee of
$0.30 per Class A Share in connection with the sale of Shares (excluding Class A
Shares sold pursuant to the DRP) to the Counterparty’s clients. The Counterparty
shall pay all costs and expenses incident to the performance of its obligations
under this Agreement.

2. Submission of Orders.

2.1. Subject to Section 2.2, subscribers will be instructed to make their checks
payable to “UMB Bank, N.A. as escrow agent for Resource Innovation Office REIT,
Inc.” or, after the Company raises $2,000,000 in the Offering, including
subscriptions received from the Company’s directors, officers and advisor (the
“Minimum Offering”), to “Resource Innovation Office REIT, Inc.,” except with
respect to investors that reside in any state that has imposed a minimum
offering amount higher than the Minimum Offering (each a “State-Required Minimum
Offering”). Checks from investors that reside in states that have imposed a
State-Required Minimum Offering must be made payable to “UMB Bank, N.A., as
escrow agent for Resource Innovation Office REIT, Inc.” until the applicable
State-Required Minimum Offering has been achieved. Any Counterparty receiving a
check not conforming to the foregoing instructions will return such check
directly to such subscriber not later than the end of the next business day
following its receipt. Each Counterparty receiving a subscriber’s check that
conforms to the foregoing instructions will deliver such check to the escrow
agent, the Company or the Dealer Manager, or as otherwise directed by the
Company or the Dealer Manager, as applicable, no later than the close of
business of the first business day after receipt of the subscription documents
by the Counterparty.

2.2. Counterparty may utilize the custodial or administrative services of a
third party that is not acting as an underwriter or participating broker-dealer
in the offering of the Class A Shares (a “Third Party Administrator”). In such
cases, instead of the Counterparty forwarding a subscription document and check
from the subscriber, the Third Party Administrator may aggregate funds collected
from subscribers and transmit such funds to the Company or Dealer Manager and
forward the related subscription documentation. Counterparty’s utilization of
any such Third Party Administrator is conditioned on the Company and such Third
Party Administrator entering into a prior written agreement, satisfactory to the
Company in its sole discretion, addressing the procedures by which such funds
and subscription documentation are transmitted to the Company or Dealer Manager.
Utilization of the services of a Third Party Administrator will not relieve the
Counterparty of any of its obligations set forth in this Agreement.

 

- 6 -



--------------------------------------------------------------------------------

3. Pricing.

In accordance with the “Plan of Distribution” section of the Prospectus, the
Company will sell Class A Shares in its primary offering through the Dealer
Manager to clients of IARs and to banks acting as trustee or fiduciary at a
price equal to the public offering price for Class A Shares, net of all selling
commissions. For example, if the purchase price for Class A Shares is $10.00 per
share, sales to clients of IARs and to banks acting as trustee or fiduciary
would be sold at $9.30 per Share, reflecting that selling commissions in the
amount of $0.70 per Class A Share will not be payable. Except as otherwise
indicated in the Prospectus or in any letter or memorandum sent to the
Counterparty by the Company or the Dealer Manager, a minimum initial investment
of $2,500 is required and any additional investments must be made in amounts of
at least $100, excluding Class A Shares purchased in connection with the DRP. To
satisfy this minimum purchase requirement, a husband and wife may jointly
contribute funds from their separate Investment Retirement Accounts (“IRAs”),
provided that each such contribution is made in increments of $100.

4. Right to Reject Orders or Cancel Sales.

All orders, whether initial or additional, are subject to acceptance by and will
only become effective upon confirmation by the Company, which reserves the right
to reject any order. A sale of Class A Shares shall be deemed to be completed
only after the Company receives a properly completed subscription agreement for
Class A Shares from the investment adviser evidencing the fact that the investor
had received a final Prospectus at least five full business days prior to the
completion date, together with payment of the full purchase price of each
purchased Class A Share, from a buyer who satisfies each of the terms and
conditions of the Registration Statement and the Prospectus, and only after such
subscription agreement has been accepted in writing by the Company. Orders may
be rejected by the Company or the Dealer Manager if they are not accompanied by
a subscription agreement and the required payment for the Class A Shares. The
Class A Shares will be issued in book entry form on the records of the Company
only after actual receipt of payment therefor. If any check is not paid upon
presentment, or if the Company is not in actual receipt of clearinghouse funds
or cash, certified or cashier’s check, wire transfer or the equivalent in
payment for the Class A Shares within 15 days of sale, the Company reserves the
right to cancel the sale without notice.

5. Prospectus and Supplemental Information.

5.1. The Counterparty is not authorized or permitted to give, and will not give,
any information or make any representation concerning the Shares except as set
forth in the Prospectus and the Supplemental Information. The Dealer Manager
will supply the Counterparty with electronic copies of the Prospectus as well as
any Supplemental Information for delivery to investors as well as reasonable
quantities of the Prospectus and any Supplemental Information for physical
delivery when requested by the Counterparty.

5.2. RIA on behalf of Dealer Manager will deliver a copy of the Prospectus as
required by the Securities Act, the Exchange Act and the rules and regulations
promulgated under both (cumulatively, the “Federal Securities Laws”). RIA agrees
that it will not send or give any Supplemental Information to an investor unless
it has previously sent or given a Prospectus to that investor or has
simultaneously sent or given a Prospectus with such Supplemental Information.
The RIA agrees that it will not show or give to any investor or prospective
investor or reproduce any material or writing that is supplied to it by the
Dealer Manager and marked “Internal Use Only,” “Broker-Dealer Use Only,” or
otherwise bearing a legend denoting that it is not to be used in connection with
the sale of Shares to members of the public. The RIA agrees that it will not use
in connection with the presentation of an investment opportunity in the Shares
any material or writing that relates to another company supplied to it by the
Company or the Dealer Manager bearing a legend that states that such material
may not be used in connection with the offer or sale of any securities of the
Company. The RIA further agrees that it will not use, in connection with the
presentation of an investment opportunity in the Shares, any materials or
writings that have not been previously approved by the Dealer Manager. The RIA
agrees, if the Dealer Manager so requests, to furnish a copy of any revised
Preliminary Prospectus to each person to whom it has furnished a copy of any
previous Preliminary Prospectus, and further agrees that it will itself mail or
otherwise deliver all Preliminary and final Prospectuses required for compliance
with the provisions of Securities Act Release No. 4968 or Rule 15c2-8 under the
Exchange Act, regardless of the termination of this Agreement. The RIA agrees to
comply with all the applicable requirements under the Securities Act, the
Exchange Act and the Investment Advisers Act of 1940, as amended (the “Advisers
Act”).

 

- 7 -



--------------------------------------------------------------------------------

5.3. Bank will ensure that prior to purchasing Class A Shares, it will obtain a
copy of the Prospectus as required by the Federal Securities Laws and will
deliver a copy of the Prospectus to the beneficiary (“Beneficiary”) of an
account over which the Bank is serving as a trustee or in another fiduciary
capacity if the Beneficiary has discretionary authority (whether sole or shared)
and to the beneficiary of an IRA or Keogh-type plan (“IRA Beneficiary”), whether
or not self-directed, as required by the Federal Securities Laws. Bank agrees
that it will not send or give any Supplemental Information unless it has
previously sent or given a Prospectus to that Beneficiary or has simultaneously
sent or given a Prospectus with such Supplemental Information. Bank agrees that,
if it obtains any material or writing that relates to another company supplied
to it by the Company or the Dealer Manager bearing a legend that states that
such material may not be used in connection with the offer or sale of any
securities of the Company, or if it obtains any materials or writings that have
not been previously approved by the Dealer Manager, it will not provide such
information to any Beneficiary or IRA Beneficiary. Dealer Manager will provide a
copy of any revised Preliminary Prospectus to Bank if it has furnished a copy of
any previous Preliminary Prospectus, and further agrees that it will deliver all
Preliminary and final Prospectuses required for compliance with the provisions
of Securities Act Release No. 4968 or Rule 15c2-8 under the Exchange Act to
Bank. In purchasing Class A Shares, Bank agrees to comply with all the
applicable requirements under the Federal Securities Laws, the Advisers Act, and
any other applicable state or federal law or regulation.

6. License and Association Membership.

6.1. If the Counterparty is an RIA, the RIA represents and warrants that (A) it
is a properly registered investment adviser under the Advisers Act or applicable
state law, duly authorized to perform investment advisory services on behalf of
its clients under any applicable federal or state law and in all states where
Class A Shares are or will be offered pursuant to this Agreement and (B) it is
not a member or affiliate of FINRA and, based on the activities it performs, is
not required to be a member of FINRA or to register as a broker or dealer under
federal or state law.

6.2. If the Counterparty is a Bank, the Bank represents and warrants that it is
properly licensed and authorized under applicable federal or state laws to
perform trustee or other fiduciary services on behalf of Beneficiaries or IRA
Beneficiaries under any applicable federal or state law and in all states where
Class A Shares are or will be purchased pursuant to this Agreement, including
the services contemplated under this Agreement.

6.3. The Dealer Manager represents and warrants to the Counterparty and the
Company that it is a properly registered or licensed broker-dealer, duly
authorized to sell Class A Shares under the Federal Securities Laws and under
the securities laws and regulations of every state in which it offers or sells
Class A Shares and that it is a member of FINRA.

6.4. This Agreement shall automatically terminate if the Dealer Manager ceases
to be a member of FINRA. If the Counterparty is an RIA, this Agreement shall
automatically terminate if the RIA ceases to be a properly licensed registered
investment adviser under the Advisers Act or applicable state law. If the
Counterparty is a Bank, this Agreement shall automatically terminate if the Bank
ceases to hold all necessary licenses and authorizations to perform trustee or
other fiduciary services on behalf of Beneficiaries or IRA Beneficiaries. Each
party agrees to notify the other party immediately if there is any change in the
status of such party as described in this Section 6.

7. Limitation of Offer and Determination of Suitability.

7.1. Class A Shares offered hereunder shall be offered only to (1) investors who
have engaged the RIA as an investment adviser and have agreed to pay the RIA a
fee for investment advisory services or (2) accounts over which the Bank is
acting as a trustee or other fiduciary capacity. The Counterparty agrees to
certify to the Dealer Manager that each purchaser (whether the Beneficiary or
IRA Beneficiary in the case of a Bank acting in a trustee or other fiduciary
capacity or an investor receiving advisory services from an RIA) has met the
financial qualifications set forth in the Prospectus or in any suitability
letter or memorandum sent to it by the Company or the Dealer Manager and that
the investment in Class A Shares is a suitable and appropriate investment for
the investor. Class A Shares may only be purchased in the states in which the
Dealer Manager advises the Counterparty in writing that the

 

- 8 -



--------------------------------------------------------------------------------

Class A Shares are qualified for sale or that such qualification is not
required. The Counterparty will comply with applicable rules and regulations
relating to the determination of suitability of investors, including without
limitation, the provisions of Articles III.B.3. and III.C. (“Determination that
Sale to Shareholder is Suitable and Appropriate”) of the Statement of Policy
Regarding Real Estate Investment Trusts of the North American Securities
Administrators Association, Inc.

7.2. In order to evidence the above-noted suitability determination, the
Counterparty agrees to document in its internal records evidence of the
following for each (a) investor who purchases Class A Shares through the Dealer
Manager based upon the advice or discretion of the RIA or (b) Beneficiary or IRA
Beneficiary of an account for which Bank purchases Class A Shares, and the
Counterparty shall be deemed to certify to the following with respect to each
such investor or Beneficiary or IRA Beneficiary, as appropriate:

A. That the subscriber has engaged the services of the RIA with whom the
subscriber has agreed to pay a fee for investment advisory services, and that
the RIA has recommended the investment in Class A Shares to the subscriber;

B. That the Counterparty will not be receiving any commissions in connection
with purchases of Class A Shares made by the subscriber or on behalf of an
account for which Bank is effecting a transaction;

C. That the Counterparty has delivered a complete copy of the Prospectus and any
supplements or amendments thereto to the subscriber or Beneficiary (in the case
of a Beneficiary having investment discretion over the account for which Bank is
serving as a fiduciary) and has taken steps to ensure the subscriber or such
Beneficiary has an understanding of (i) the fundamental risks of an investment
in Class A Shares, (ii) the risk that the subscriber or such Beneficiary (or the
account of such Beneficiary) may lose the entire investment, (iii) the lack of
liquidity of Class A Shares, (iv) the restrictions on transferability of Class A
Shares, (v) the background and qualifications of Resource Innovation Office
Advisor, LLC and its affiliates, and (vi) the tax consequences of the
investment;

D. That based upon the Counterparty’s review of financial records and other
information regarding the subscriber or an IRA Beneficiary contained in its
files, the Counterparty has determined that: (i) the subscriber or IRA
Beneficiary meets the minimum income and net worth standards set forth in the
Prospectus for the jurisdiction in which the subscriber resides; (ii) the
subscriber or IRA Beneficiary can reasonably benefit from investing in the Class
A Shares based on the subscriber’s or IRA Beneficiary’s overall investment
objectives and portfolio structure; (iii) the subscriber or IRA Beneficiary (or
the account of such IRA Beneficiary) is able to bear the economic risk of the
investment based on the subscriber’s or IRA Beneficiary’s overall financial
situation; and (iv) an investment in Class A Shares is a suitable and
appropriate investment for the subscriber or IRA Beneficiary based upon a review
of the subscriber’s or IRA Beneficiary’s age, investment objectives, investment
experience, investment time horizon, liquidity needs, risk tolerance, income,
net worth, financial situation and needs, tax status, the subscriber’s or IRA
Beneficiary’s other investments and the foregoing determinations.

7.3. In addition to complying with the provisions of subparagraph 7.1 above, and
not in limitation of any other obligations of the Counterparty to determine
suitability imposed by state or federal law, the Counterparty agrees that it
will comply fully with the following provisions:

 

  A. The Counterparty shall have reasonable grounds to believe, based upon
information provided by the investor concerning his or her investment
objectives, other investments, financial situation and needs, and upon any other
information known by the Counterparty, that (A) each client of the Counterparty
that purchases Class A Shares is or will be in a financial position appropriate
to enable him or her to realize to a significant extent the benefits (including
tax benefits) of an investment in the Class A Shares, (B) each client of the
Counterparty that purchases Class A Shares has a fair market net worth
sufficient to sustain the risks inherent in an investment in the Class A Shares
(including potential loss and lack of liquidity), and (C) the Class A Shares
otherwise are or will be a suitable investment for each client of the
Counterparty that purchases Class A Shares, and the Counterparty shall maintain
files disclosing the basis upon which the determination of suitability was made;

 

- 9 -



--------------------------------------------------------------------------------

  B. The Counterparty shall not execute any transaction involving the purchase
of Class A Shares in a discretionary account without prior written approval of
the transaction by the investor;

 

  C. The Counterparty shall have reasonable grounds to believe, based upon the
information made available to it, that all material facts are adequately and
accurately disclosed in the Registration Statement and provide a basis for
evaluating the Class A Shares;

 

  D. In making the determination set forth in subparagraph (C) above, the
Counterparty shall evaluate items of compensation, physical properties, tax
aspects, financial stability and experience of the sponsor, conflicts of
interest and risk factors, appraisals, as well as any other information deemed
pertinent by it;

 

  E. The Counterparty shall make any additional disclosures to investors as may
be required by the laws applicable to the Counterparty, including without
limitation disclosure concerning the aggregate compensation payable by investors
to the Counterparty and the Dealer in connection with the purchase of Class A
Shares hereunder and the arrangements between the Counterparty and the investor
to the extent required.

7.4 The Counterparty agrees and acknowledges that the Dealer Manager and the
Company are relying on certification of the above matters with respect to the
suitability of the subscriber who is, or Beneficiary, the account of which is,
purchasing Class A Shares through the Dealer Manager.

7.5. The Counterparty shall maintain, for at least six (6) years, a record of
the information obtained to determine that an investment in Class A Shares is a
suitable and appropriate investment for the subscriber or Beneficiary and that
an investor or Beneficiary meets the financial qualification and suitability
standards imposed on the offer and sale of Class A Shares (both at the time of
an investor’s initial subscription and at the time of any additional
subscriptions) and to make such records available to the Dealer Manager and the
Company during such time period upon their reasonable request.

8. Anti-Money Laundering Compliance Programs.

8.1. The Counterparty’s acceptance of this Agreement constitutes a
representation to the Company and the Dealer Manager that the Counterparty has
established and implemented an anti-money laundering compliance program and
customer identification program (“AML Program”) in accordance with applicable
laws and regulations, including federal and state securities laws, the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, as amended from time to time (the “USA
PATRIOT Act of 2001”), Executive Order 13224 – Executive Order on Terrorist
Financing Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism and applicable rules
promulgated by FINRA.

8.2. In accordance with these applicable laws and regulations, the Counterparty
agrees to verify the identity of its new customers; to maintain customer
records; to check the names of new customers against government watch lists,
including the list of specifically designated nationals and blocked persons
released by the Office of Foreign Asset Control, and, as required, to provide
the Financial Crimes Enforcement Network with information regarding: (a) the
identity of a specified individual or organization; (b) an account number; (c)
all identifying information provided by the account holder; and (d) the date and
type of transaction, upon request. Additionally, the Counterparty will manually
monitor account activity to identify patterns of unusual size or volume,
geographic factors and any other “red flags” described in the USA PATRIOT Act of
2001 as potential signals of money laundering or terrorist financing, and
disclose such activity to applicable federal and state law enforcement when
required by law. The Counterparty hereby agrees to certify annually to the
Dealer Manager that it has implemented an AML Program and completes due
diligence on correspondent accounts as required by Section 312 of the
International Money Laundering Abatement and Financial Anti-Terrorism Act of
2001 in connection with the selling of the Shares.

9. Privacy Laws. The Dealer Manager and Counterparty (each referred to
individually in this section as a “Party”) agree as follows:

 

- 10 -



--------------------------------------------------------------------------------

9.1. Each Party agrees to abide by and comply with (i) the privacy standards and
requirements of the Gramm-Leach-Bliley Act (“GLB Act”) and the applicable
regulations promulgated thereunder, (ii) the privacy standards and requirements
of any other applicable federal or state law, including the Fair Credit
Reporting Act (“FCRA”) and (iii) its own internal privacy policies and
procedures, each as may be amended from time to time.

9.2. The Counterparty shall not disclose nonpublic personal information (as
defined under the GLB Act) of all customers who have opted out of such
disclosures except to service providers (when necessary and as permitted under
the GLB Act) or as otherwise required by applicable law.

9.3. Except as expressly permitted under the FCRA, the Counterparty shall not
disclose any information that would be considered a “consumer report” under the
FCRA.

9.4. The Counterparty shall be responsible for determining which customers have
opted out of the disclosure of nonpublic personal information by periodically
reviewing and, if necessary, retrieving a list of such customers (the “List”) to
identify customers that have exercised their opt-out rights. In the event either
Party expects to use or disclose nonpublic personal information of any customer
for purposes other than servicing the customer, or as otherwise required by
applicable law, that Party must first consult the List to determine whether the
affected customer has exercised his or her opt-out rights. Each Party
understands that it is prohibited from using or disclosing any nonpublic
personal information of any customer that is identified on the List as having
opted out of such disclosures.

9.5. The Counterparty agrees to provide all purchasers (or Beneficiaries, if the
law governing Bank’s relationship to a Beneficiary so dictates) both initial and
annual privacy notices as required pursuant to Rule 6(a) of the SEC’s Regulation
S-P.

10. Indemnification.

10.1. The Company and the Dealer Manager will indemnify and hold harmless the
Counterparty, its officers and directors and each person, if any, who controls
such Counterparty within the meaning of Section 15 of the Securities Act (the
“Indemnified Persons”) from and against any losses, claims, damages or
liabilities (“Losses”), joint or several, to which such Indemnified Persons may
become subject, under the Securities Act or otherwise, insofar as such Losses
(or actions in respect thereof) arise out of or are based upon (a) any untrue
statement or alleged untrue statement of a material fact contained (i) in the
Registration Statement or any post-effective amendment thereto or in the
Prospectus or (ii) in any blue sky application or other document executed by the
Company or on its behalf specifically for the purpose of qualifying any or all
of the Class A Shares for sale under the securities laws of any jurisdiction or
based upon written information furnished by the Company under the securities
laws thereof (any such application, document or information being hereinafter
called a “Blue Sky Application”), or (b) the omission or alleged omission to
state in the Registration Statement (including the Prospectus as a part thereof)
or any post-effective amendment thereto or in any Blue Sky Application a
material fact required to be stated therein or necessary to make the statements
therein not misleading, or (c) any untrue statement or alleged untrue statement
of a material fact contained in any Preliminary Prospectus, if used prior to the
effective date of the Registration Statement, or in the Prospectus or the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading, and will reimburse
the Indemnified Persons for any legal or other expenses reasonably incurred by
such Indemnified Persons in connection with investigating or defending such
Loss; and provided that the Company will not be liable in any such case if it is
determined that such Counterparty was at fault in connection with the Loss,
expense or action.

10.2. The Counterparty will indemnify and hold harmless the Company, the Dealer
Manager and each of their directors (including any persons named in the
Registration Statement with his consent, as about to become a director), each of
their officers who has signed the Registration Statement and each person, if
any, who controls the Company and the Dealer Manager within the meaning of
Section 15 of the Securities Act (each, a “Counterparty Indemnified Person”)
from and against any Losses to which a Counterparty Indemnified Person may
become subject, under the Securities Act or otherwise, insofar as such Losses
(or actions in respect thereof) arise out of or are based upon any unauthorized
use of sales materials or use of unauthorized verbal representations concerning
the Class A Shares by the Counterparty or the Counterparty’s employees,
representatives or agents or any other

 

- 11 -



--------------------------------------------------------------------------------

violations of this Agreement or otherwise and will reimburse each Counterparty
Indemnified Person, in connection with investigating or defending any such Loss.
This indemnity agreement will be in addition to any liability that the
Counterparty may otherwise have.

10.3. Promptly, but not later than 10 business days, after receipt by an
indemnified party under this Section 10 of notice of the commencement of any
action, such indemnified party will, if a claim in respect thereof is to be made
against any indemnifying party under this Section 10, notify in writing the
indemnifying party of the commencement thereof and the failure of an indemnified
party to notify the indemnifying party will relieve it from any liability under
this Section 10 as to the particular item for which indemnification is then
being sought, but not from any other liability that it may have to any
indemnified party. In case any such action is brought against any indemnified
party, and it notifies an indemnifying party of the commencement thereof, the
indemnifying party will be entitled, to the extent it may wish, jointly with any
other indemnifying party similarly notified, to participate in the defense
thereof, with separate counsel. Such participation shall not relieve such
indemnifying party of the obligation to reimburse the indemnified party for
reasonable legal and other expenses (subject to subsection 10.4 below) incurred
by such indemnified party in defending itself, except for such expenses incurred
after the indemnifying party has deposited funds sufficient to effect the
settlement, with prejudice, of the claim in respect of which indemnity is
sought. Any such indemnifying party shall not be liable to any such indemnified
party on account of any settlement of any claim or action effected without the
consent of such indemnifying party, such consent not to be unreasonably withheld
or delayed. Any indemnified party shall not be bound to perform or refrain from
performing any act pursuant to the terms of any settlement of any claim or
action effected without the consent of such indemnified party.

10.4. The indemnifying party shall pay all legal fees and expenses of the
indemnified party in the defense of such claims or actions; provided, however,
that the indemnifying party shall not be obliged to pay legal expenses and fees
to more than one law firm in connection with the defense of similar claims
arising out of the same alleged acts or omissions giving rise to such claims
notwithstanding that such actions or claims are alleged or brought by one or
more parties against more than one indemnified party. If such claims or actions
are alleged or brought against more than one indemnified party, then the
indemnifying party shall only be obliged to reimburse the expenses and fees of
the one law firm that has been selected by a majority of the indemnified parties
against which such action is finally brought; and in the event a majority of
such indemnified parties is unable to agree on which law firm for which expenses
or fees will be reimbursable by the indemnifying party, then payment shall be
made to the first law firm of record representing an indemnified party against
the action or claim. Such law firm shall be paid only to the extent of services
performed by such law firm and no reimbursement shall be payable to such law
firm on account of legal services performed by another law firm.

10.5. The indemnity agreements contained in this Section 10 shall remain
operative and in full force and effect regardless of (i) delivery of any Class A
Shares and payment therefor; and (ii) any termination of this Agreement. A
successor of the Counterparty or of any of the parties to this Agreement, as the
case may be, shall be entitled to the benefits of the indemnity agreements
contained in this Section 10.

11. Termination.

11.1. An RIA will suspend or terminate its participation in the offering of
Class A Shares, and a Bank will suspend or terminate its purchases of Class A
Shares for its own account or the account of Beneficiaries (including IRA
Beneficiaries), upon the request of the Company or the Dealer Manager at any
time and will resume such participation hereunder upon subsequent request of the
Company or the Dealer Manager. Any party may terminate this Agreement by written
notice. Such termination shall be effective 48 hours after the providing of such
notice.

11.2. This Agreement shall automatically terminate if either party breaches any
of the representations or warranties contained in Section 6 of this Agreement.
The breaching party agrees to provide prompt notice to the other party of any
such breach.

11.3. This Agreement and any exhibits hereto represent the entire agreement of
the parties and supersedes all prior agreements, if any, between the parties
hereto. The Dealer Manager may amend this Agreement at any time by written
notice to the Counterparty, and any such amendment shall be deemed accepted by
the

 

- 12 -



--------------------------------------------------------------------------------

Counterparty if, in the case of an RIA, a customer of the RIA places an order
for sale of Class A Shares after the RIA has received such notice and, in the
case of a Bank, upon placing an order for sale of Class A Shares after it has
received such notice.

11.4. The terms of this Agreement shall be extended to cover offerings of
additional Class A Shares pursuant to the DRP which are offered pursuant to a
separate registration statement (a “DRP Registration Statement”) and prospectus
contained therein. Upon the effectiveness of such DRP Registration Statement,
this Agreement shall automatically be deemed to cover the offering of such DRP
shares, and the terms “Shares,” “Class A Shares,” “Offering,” “Registration
Statement” and “Prospectus” shall be deemed to include the newly registered DRP
shares, the DRP Registration Statement and the prospectus contained in the DRP
Registration Statement, as applicable, as such DRP Registration Statement and
prospectus may be amended or supplemented from time to time.

12. General Provisions.

12.1. Notice. All notices and other communications hereunder shall be sufficient
if given in writing and if (1) mailed by registered or certified mail, return
receipt requested, or (2) sent via nationally recognized overnight courier to
the other party at the addresses provided below (or such other address which may
be specified by notice given in one of the preceding manners):

If to the Dealer Manager:

Resource Securities, Inc.

Attn: Darshan V. Patel, President

1845 Walnut Street, 18th Floor

Philadelphia, Pennsylvania 19103

If to the Company:

Resource Innovation Office REIT, Inc.

Attn: Alan F. Feldman, Chief Executive Officer

1845 Walnut Street, 18th Floor

Philadelphia, Pennsylvania 19103

If to the Counterparty, at the address set forth on the signature page hereto.

Documents sent by mail are deemed received upon their receipt, or at such time
as delivery is refused by the addressee upon presentation; and documents sent by
nationally recognized overnight courier are deemed received one business day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt.

12.2. Survival. The respective indemnities, representations, warranties and
covenants of the Counterparty, the Dealer Manager and the Company as set forth
in this Agreement shall remain in full force and effect and shall survive the
termination of this Agreement.

12.3. Headings. The headings of the sections of this Agreement are used for
convenience only and shall not affect the meaning or construction of the
contents of this Agreement.

12.4. Enforcement. The failure to enforce or to require the performance at any
time of any of the provisions of this Agreement shall in no way be construed to
be a waiver of such provisions and shall not affect either the validity of this
Agreement or any part hereof or the right of any party thereafter to enforce
each and every provision in accordance with the terms of this Agreement.

12.5. Severability. If any severable provision of this Agreement is held to be
invalid or unenforceable by any judgment of a court of competent jurisdiction,
the remainder of this Agreement shall not be affected by such judgment, and this
Agreement shall be carried out as nearly as possible according to its original
terms and intent.

 

- 13 -



--------------------------------------------------------------------------------

12.6. Counterparts. This Agreement may be executed in any number of
counterparts, all of which constitute one agreement, and each such counterpart
shall be deemed to have been made, executed and delivered on the date first set
forth above.

12.7. Attorneys’ Fees and Applicable Law. In any action to enforce the
provisions of this Agreement or to secure damages for its breach, the prevailing
party shall recover its costs and reasonable attorneys’ fees. This Agreement
shall be construed under the laws of the Commonwealth of Pennsylvania.

[Signature page follows.]

 

- 14 -



--------------------------------------------------------------------------------

In Witness Whereof, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.

 

THE DEALER MANAGER:      THE COUNTERPARTY: Resource Securities, Inc.      Firm:
By:  

 

     By:  

 

Name:  

 

     Name:  

 

Title:  

 

     Title:  

 

       Address:       

 

       Address 1       

 

       Address 2       

 

       City                           State                            Zip Code

THE COMPANY:

Resource Innovation Office REIT, Inc.

 

By:  

 

Name:  

 

Title:  

 

[Signature Page to Placement Agreement for Class A Shares of

Resource Innovation Office REIT, Inc.]

 

- 15 -